 

Exhibit 10.199

 

PURCHASE AND SALE AGREEMENT

(Bell Hendersonville Apartments -Hendersonville, Tennessee)

 

This Purchase and Sale Agreement (this "Agreement") is made and entered into as
of the 9th day of December, 2014 (the "Effective Date"), by and between BELL HNW
WATERFORD, LLC, a Delaware limited liability company, and BELL BR WATERFORD
CROSSING JV, LLC, a Delaware limited liability company (collectively, the
"Seller"), and BEL HENDERSONVILLE LLC, a Delaware limited liability company, a
Delaware limited liability company ("Purchaser").

 

1.           PURCHASE AND SALE OF PROPERTY.

 

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property:

 

1.1           Land. Fee simple title in and to all of that certain tract of land
situated in Hendersonville, Tennessee known as Bell Hendersonville and described
more particularly in Exhibit A attached hereto and incorporated herein by
reference, together with all rights and appurtenances pertaining to such land,
including, without limitation, all of the Seller's right, title and interest, if
any, in and to (i) all minerals, water, oil, gas, and other hydrocarbon
substances thereon, (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed, (iii) all easements,
privileges, and hereditaments, whether or not of record, and (iv) all access,
air, water, riparian, development, utility, and solar rights and utility rights
and wastewater, fresh water, storm sewer or other utilities capacity or service
commitments and allocations (collectively, the "Land").

 

1.2           Improvements. The improvements and structures owned by Seller and
located on the Land in their condition as of the Effective Date, subject to
ordinary wear and tear, casualty and condemnation (provided that if a casualty
or condemnation occurs, the provisions of Section 10 shall apply) (the
"Improvements").

 

1.3           Personal Property. All of Seller's right, title and interest in
and to the following: (a) mechanical systems, fixtures, furniture and equipment
comprising a part of or attached to or located upon the Improvements as of the
Effective Date, (b) maintenance equipment and tools owned by Seller and used
exclusively in connection with the Improvements, (c) pylons and other signs
located at the Land and Improvements, (d) computers and internet routers and
switches, and (e) all other tangible personal property of every kind and
character owned by Seller and located in or on or used exclusively in connection
with the Land or Improvements or the operations thereon, but (i) only to the
extent assignable by law, and (ii) excluding Seller's proprietary information,
confidential information, software and licenses (collectively, the "Personal
Property").

 

1.4           Leases. Seller's interest in leases, rental agreements and other
occupancy agreements and all amendments thereto with tenants occupying all or
any portion of the Improvements (collectively, the "Leases") and any guaranties
applicable thereto and all refundable security deposits, if any, held by Seller
in connection with the Leases.

 

 

 

 

1.5           Contracts. Subject to Sections 5.4 and 7.2 hereof, Seller's
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases, to the extent assignable, including, without limitation,
Seller's interest in the following, to the extent the same exist and are
assignable: maintenance, construction, commission, architectural, parking,
supply or service contracts, warranties, guarantees and bonds, equipment leases,
and other agreements related to the Improvements, Personal Property, or Leases
that will remain in existence after Closing (as defined in Section 10.1 herein)
(collectively, the "Service Contracts"), a list of which is attached hereto as
Schedule 1.5, excluding, however, those contracts labeled as "national service
contracts" on Schedule 1.5.

 

1.6           Permits. Seller's interest in all permits, licenses, certificates
of occupancy, and governmental approvals that relate to the Land, Improvements,
Personal Property, Leases or Service Contracts, to the extent assignable
(collectively, the "Permits").

 

1.7           Goodwill and Intellectual Property Rights. All right, title and
interest of Seller, if any, in and to the use of the name "Grove at Waterford
Crossing" (the former name of the property) (the "Goodwill and Intellectual
Property Rights"), any nonproprietary operating systems and computer software
programs used by Seller or its property manager in connection with the Property.
Notwithstanding the foregoing, Purchaser shall not be entitled to any right,
title or interest of Seller, if any, in the trade names and trademarks
containing the names "Bell" "Bell Partners" or "Bell Apartment Living"
(collectively, "Seller's Trade Names"). Subject to the foregoing, Purchaser, at
Purchaser's cost, shall replace all signage that contains the Seller's Trade
Name within thirty (30) days after the Closing or as soon thereafter as
reasonably practicable. The provisions of this section shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.

 

1.8           Construction Plans and Specifications. To the extent available and
assignable, all construction plans and specifications relating to the
Improvements (the "Plans").

 

1.9           Warranties. All guaranties, warranties, and payment and
performance bonds relating to the Property, to the extent transferable, owned by
Seller and received in connection with any construction, repair, maintenance or
other services or materials performed or provided with respect to the Land
and/or the Improvements or Personal Property (the "Warranties").

 

1.10         · Other Rights. All right, title and interest of Seller in and to
all other rights owned by Seller and necessary to or used exclusively in
connection with the ownership, maintenance or operation of the items set forth
in Sections 1.1 - 1.9 above, if any, including without limitation all other
rights, privileges, and appurtenances owned by Seller and directly related to
the ownership; use or operation of the Land and/or the Improvements, but only to
the extent assignable by law (the "Other Rights").

 

The Land, the Improvements, the Personal Property, the Leases, the Warranties,
the Service Contracts, the Permits, the Goodwill and Intellectual Property
Rights, the Plans and the Other Rights are collectively referred to herein as
the "Property".

 

- 2 -

 



 

2.           PURCHASE PRICE AND DEPOSIT.

 

2.1           Purchase Price. The purchase price (the "Purchase Price") for the
Property will be the sum of $37,670,000.00, subject to adjustment, as set forth
in Section 9 below.

 

2.2           Deposit.

 

2.2.1           Within 1 Business Day (as defined in Section 15.10) of the
Effective Date, Purchaser shall deliver by wire delivery of funds through the
Federal Reserve System to an account designated in writing by Commonwealth Land
Title Insurance Company, attention Robert Capozzi, Esq., 265 Franklin Street,
8th Floor, Boston, MA 02110 (the "Escrow Agent") the sum of $1,200,000.00 in the
form of cash or other immediately available funds (together with all interest
thereon, the "Deposit"). Prior to making the Deposit, Seller, Purchaser and the
Escrow Agent shall enter into an escrow agreement substantially in the form of
Exhibit B attached hereto (the "Escrow Agreement").

 

2.2.2           Escrow Agent shall place the Deposit in an interest-bearing
escrow account at a federally insured commercial bank acceptable to both Seller
and Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement and the Escrow Agreement. At Closing, Escrow Agent shall credit the
Deposit against the Purchase Price.

 

3.          TITLE AND SURVEY.

 

3.1           Title Insurance. The parties have obtained a commitment for an
ALTA Owner's Title Insurance Policy issued by Chicago Title Insurance Company,
Commitment Number 1412652C1N, effective October 7, 2014 (as may be assigned to
Commonwealth Land Title Company (the "Title Company")) (collectively, the "Title
Commitment"), in the amount of the Purchase Price. At Closing, Purchaser may
cause the Title Commitment to be updated for purposes of issuance of an ALTA
Owner's Policy of Title Insurance (the "Owner's Policy") insuring fee simple
title to the Real Property and the Improvements.

 

3.2           Survey. Seller has obtained and provided to Purchaser an updated
ALTA/ACSM Land Title Survey for the Property (the "Survey").

 

3.3           Title Review. Purchaser provided Seller its objections to title on
December 4, 2014. Seller shall deliver the items set forth in Section 9.2.1.7
but Seller otherwise declines to cure Purchaser's title objections.
Notwithstanding anything herein to the contrary, Seller shall be obligated, at
Closing, to cause Title Company to remove (by waiver or endorsement) any (a)
mortgage or deed of trust granted by Seller affecting the Property, (b) any
mechanics liens for work performed on behalf of Seller, and (c) all judgment
liens, mechanic's liens not described in clause (b), and other statutory liens
(other than real estate taxes and special assessments which shall be prorated in
accordance with Section 9.5.3) which in the aggregate for this clause (c) total
less than $50,000.00 (collectively, the "Required Cure Items"). At Seller's cost
and expense, Seller may bond around any such matters (including any Required
Cure Items) to Purchaser's reasonable satisfaction or cause Title Company to
endorse over any such objection to Purchaser's reasonable satisfaction (except
that endorsing over mortgages or deeds of trust shall not be acceptable unless
approved by Purchaser in its sole discretion), and in either event, such
objection shall be deemed cured; provided, however, in the event Purchaser fails
to provide its approval of any reasonable method of cure elected by Seller and
Seller is unable to otherwise cure such objections in accordance with the terms
hereof, then Seller shall not be in default hereunder and Purchaser's sole
remedy in such event shall be as provided in the immediately following sentence.
Purchaser hereby waive the uncured objections by proceeding to Closing and
thereby is deemed to have approved the Purchaser's title as shown in the Title
Commitment, the title exception documents, and the Survey and any such uncured
objections (except for Required Cure Items) shall become "Permitted Exceptions".

 

- 3 -

 

  

If an update of Survey or any supplemental title commitment or update issued
subsequent to the date of the original Title Commitment discloses any adverse
matters not shown on the Survey or the original Title Commitment, then, no later
than five (5) business days after Purchaser's receipt of such update of Survey,
supplemented or updated Title Commitment, as applicable, (but in no event later
than the Closing Date) Purchaser shall have the right to object to any such
matter. If Purchaser provides an objection, Seller shall have three (3) Business
Days after receipt of Purchaser's notice (the "Title Cure Period") in which to
elect, by written notice to Purchaser, either (i) to cure or attempt to cure
Purchaser's objections, or (ii) not to cure Purchaser's objections. In the event
that Seller fails to provide such written notice of its election to proceed
under either clause (i) or (ii) above, Seller shall be deemed to have elected
clause (ii) above. If Purchaser provides timely objections and all of
Purchaser's objections are not cured (or agreed to be cured by Seller prior to
Closing) within the Title Cure Period for any reason, then, within five (5) days
of Seller's written notice (or deemed notice) that it intends not to cure,
Purchaser shall, as its sole and exclusive remedy, waiving all other remedies,
either: (x) terminate this Agreement by giving a termination notice to Seller,
at which time Escrow Agent shall return the Deposit to Purchaser and the parties
shall have no further rights, liabilities, or obligations under this Agreement
(other than those that expressly survive termination); or (y) waive the uncured
objections by proceeding to Closing and thereby be deemed to have approved the
Purchaser's title as shown in the update of Survey, supplemented or updated
Title Commitment, as applicable and any such uncured objections (except for
Required Cure Items) shall become "Permitted Exceptions".

 

4.           PROPERTY INFORMATION.

 

Seller has delivered or otherwise made available to Purchaser copies of the due
diligence materials and items specified on Schedule 4 attached hereto that are
in Seller's possession or control (collectively, the "Property Information").
Purchaser shall keep such Property Information confidential pursuant to Section
15.11 hereof. If Closing does not occur for any reason whatsoever, Purchaser
shall promptly return all Property Information to Seller. In providing the
Property Information to Purchaser, Seller makes no representation or warranty,
express, written, oral, statutory, or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed except as provided in
Section 6 herein.

 

5.           STUDY PERIOD AND ACCESS.

 

5.1           Study Period. The "Study Period" expired on December 4, 2014,
however, Purchaser will continue to be provided access through Closing,
Purchaser and Purchaser's agents, contractors, engineers, surveyors, attorneys,
accountants, advisors, lenders, affiliates, consultants, shareholders, investors
and employees (collectively, "Consultants") shall have the right, upon not less
than 48 hours prior notice to Seller, to enter the Property for the sole purpose
of conducting such investigations, inspections, audits, analyses, surveys,
tests, examinations, studies, and appraisals of the Property (provided, any
intrusive testing shall require Seller's prior written consent), and to examine
all applicable books and records relating to the Property and its operation and
maintenance, as Purchaser deems necessary or desirable, at Purchaser's sole cost
and expense, in order to determine if the Property is suitable for Purchaser's
purposes. Seller may have a representative present during all inspections
conducted at the Property by or on behalf of Purchaser. At no time shall
Purchaser talk to tenants at the Property without the consent of Seller, which
consent may be withheld in Seller's sole discretion, and may be conditioned upon
a representative of Seller being present for all tenant contacts.

  

- 4 -

 

  

5.2           Access. Subject to the notice requirements in Section 5.1, Seller
will provide Purchaser and Purchaser's Consultants' access to the Property.
Purchaser and its Consultants will conduct any such investigations, inspections,
audits, analyses, surveys, tests, examinations, studies, and appraisals (each a
"Review" and collectively the "Reviews") only on Business Days, during normal
business hours, and will use reasonable efforts to minimize interference with
Seller's operations at the Property. Purchaser shall use best efforts not to
alter or disturb the Property or the tenants of the Property and Purchaser shall
not permit any mechanics' liens to be filed against the Property on account of
any work or services rendered on behalf of Purchaser. Purchaser may not conduct
any Phase II environmental tests or other samplings or drillings without prior
written consent of Seller.

 

5.3           Restoration and Indemnification. Purchaser will promptly restore
any damage to the Property caused as a result of Purchaser or Purchaser's
Consultants' access to the Property. Purchaser further agrees to indemnify and
hold Seller and Seller's affiliates, managers, members, employees, officers,
directors, trustees, representatives and agents (collectively, including Seller,
"Seller's Indemnified Parties") harmless from and against any and all claims,
causes of action, attorneys' fees and costs, damages, costs, injuries and
liabilities resulting from the activities of Purchaser and/or Purchaser's
Consultants at or on the Property (collectively, "Losses"); provided, however,
neither Purchaser nor any of Purchaser's Consultants have any liability for the
mere discovery of any existing conditions, except only to the extent that after
any such discovery, Purchaser negligently disturbs or aggravates such existing
conditions. Notwithstanding anything set forth herein to the contrary, the
restoration and indemnification obligations of Purchaser in this Section 5.3
shall survive Closing or the earlier termination, for any reason, of this
Agreement.

 

5.4           Service Contracts. Purchaser has elected to accept and assume all
of the Service Contracts. After the Effective Date, Seller shall not enter into
any new Service Contract that cannot be terminated (i) without cause, (ii) upon
less than thirty (30) days' notice, and (iii) without payment of a premium or
penalty without Purchaser's prior written consent. At Closing, Seller shall
terminate the existing property management agreement.

 

5.5           Option to Terminate. The Study Period expired. Purchaser is deemed
to have forever waived its right to terminate pursuant to this Section 5.5 and
elected to proceed to Closing hereunder pursuant to the terms and conditions of
this Agreement.

 

- 5 -

 

 

5.6           Insurance. From and after the Effective Date, Purchaser shall
maintain, or shall cause its third party Consultants to maintain, (i) commercial
general liability insurance on an occurrence basis, including contractual
liability coverage (designating the indemnity provisions of this Agreement) and
broad form property damage endorsement coverage, providing that Purchaser is the
named insured and that Seller and Seller's property manager are named as
additional insureds, and providing liability limits of not less than $2,000,000
combined single limit per occurrence with respect to bodily and personal injury,
death and property damage and $5,000,000 in the aggregate, (ii) workmen's
compensation insurance at statutory limits, (iii) employer's liability insurance
in an amount not less than $1,000,000, and (iv) professional liability insurance
of not less than $1,000,000 for any of Purchaser's consultants who conduct
environmental inspections of the Property. Purchaser shall deliver proof of the
insurance coverage required pursuant to this Section 5.6 to Seller (in the form
of a certificate of insurance) prior to Purchaser's or Purchaser's Consultants'
entry onto the Property. The insurance required hereunder shall be issued by
insurance companies licensed to do business in the state where the Property is
located with general policyholder's ratings of at least A- and a financial
rating of at least XI in the most current Best's Insurance Reports available on
the date any such party obtains the insurance policies.

 

6.           REPRESENTATIONS AND WARRANTIES.

 

6.1           Seller's Representations and Warranties. Seller represents to
Purchaser the following to as of the Effective Date of this Agreement:

 

6.1.1           Organization. Seller is duly formed, validly existing and, if
applicable, in good standing under the laws governing its organization, and, is
duly qualified to transact business and, if applicable, in good standing in the
state in which the Property is situated.

 

6.1.2           Authority/Consent. Seller is the owner of the fee simple
interest in the Property and possesses all requisite power and authority, has
taken all actions required by its organizational documents and applicable law,
and has obtained all necessary consents, to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement. Each
individual executing this Agreement on behalf of Seller represents and warrants
to Purchaser that he or she is duly authorized to do so.

 

6.1.3           Litigation. To Seller's Knowledge, except as disclosed on
Schedule 6.1.3 attached hereto, no material action, suit or other proceeding
(including, but not limited to, any condemnation action), is pending or has been
threatened that concerns or involves the Property or Seller's interest in the
Property.

 

6.1.4           Bankruptcy. No bankruptcy, insolvency, reorganization or similar
action or proceeding, whether voluntary or involuntary, is pending, or to
Seller's Knowledge threatened, against Seller.

 

6.1.5           Other Sales Agreements. Seller has not entered into any other
contract to sell the Property or any part thereof that is currently in effect.

 

6.1.6           Service Contracts. To Seller's Knowledge, the list of Service
Contracts attached hereto as Schedule 1.5 is true, correct and complete as of
the date hereof, and copies of all Service Contracts provided or to be provided
by the Purchaser are or will be true, correct and complete in all material
respects as of the date thereof. Other than the Service Contracts listed on
Schedule 1.5, there are no contracts of construction, employment, management,
service, or supply in effect entered into by Seller that will affect the
Property or operations of the Property after Closing. To Seller's Knowledge,
there are no defaults under any of the Service Contracts.

 

- 6 -

 

 

6.1.7        Leases.

 

There are no Leases of the Property other than those set forth on the rent roll
and aged receivable report on Schedule 1.4 (collectively, the "Rent Roll"),
which Rent Roll is true, correct and complete in all material respects, and such
other Leases as Seller may execute after the Effective Date in accordance with
this Agreement. To Seller's Knowledge, no tenants under any Leases have
asserted, nor are there any defenses or offsets to rent accruing after Closing,
and no default or breach exists on the part of Seller under the Leases.

 

To Seller's Knowledge, copies of the Leases that are true, correct and complete
in all material respects, including all material amendments, renewals,
modifications, and assignments thereof, have been made available to Purchaser.

 

Except as set forth on the Rent Roll, no security deposit, last month's rent or
other prepaid rent has been collected from any Tenant.

 

Seller has not entered into any covenant, restriction or other agreement
imposing affordable housing eligibility or rent restrictions.

 

Notwithstanding the foregoing, Seller does not represent or warrant that any
particular Lease or Leases will be in force or effect on the Closing Date or
that the tenants will have performed their obligations thereunder.

 

6.1.8        Assessments. To Seller's Knowledge, Seller has received no written
notice of any unpaid and delinquent (and has no knowledge of any pending or
threatened) municipal liens, special assessments for public improvements,
impositions or increases in assessed valuations to be made against the Property.

 

6.1.9        Violations of Law and Covenants. To Seller's Knowledge, Seller has
not received written notice from any governmental authority of any violations or
alleged violations of any federal, state, county or municipal laws, ordinances,
orders, regulations and requirements affecting the Property or any portion
thereof that remain uncured. To Seller's Knowledge, Seller has not received
written notice from any party to any restriction, covenant or other agreement
with respect to which the Property is bound of any violations of any such
restriction, covenant or agreement which have not been cured.

 

6.1.10      Environmental Matters.

 

To Seller's Knowledge, Seller has received no written notice from any
governmental authority of (i) any actual or potential violation of or failure to
comply with any Environmental Laws with respect to the Property which remains
uncorrected, or (ii) any actual or threatened obligation to undertake or bear
the cost of any clean-up, removal, containment, or other remediation under any
Environmental Law with respect to the Property which remains unperformed except
as disclosed in the environmental reports listed in Exhibit I attached hereto
(the "Environmental Reports").

 

- 7 -

 

 

     Seller has no knowledge of any environmental assessments or studies which
exist with respect to the Property except for the Environmental Reports.

 

6.1.11         Foreign Person. Seller is not a "foreign person," "foreign trust"
or "foreign corporation" within the meaning of the United States Foreign
Investment in Real Property Tax Act of 1980 and the Internal Revenue Code of
1986, as subsequently amended.

 

6.1.12         No Prohibited Persons. Neither Seller nor, to Seller's Knowledge,
any of its officers, directors, partners, members, Affiliates or shareholders is
a person or entity: (i) that is listed in the Annex to, or is otherwise subject
to the provisions of Executive Order 13224 issued on September 24, 2001
("E013224"); (ii) whose name appears on the United States Treasury Department's
Office of Foreign Assets Control ("OFAC") most current list of "Specifically
Designated National and Blocked Persons" (which list may be published from time
to time in various mediums including, but not limited to, the OFAC website,
http://www.treasury.gov/ofac/downloads/tllsdn.pdf); (iii) who commits, threatens
to commit or supports ''terrorism", as that term is defined in E013224; or (iv)
who is otherwise affiliated with any entity or person listed above.

 

6.1.13         Equipment. Attached hereto as Exhibit J is a list of all material
personal property and equipment owned or leased by Seller in connection with the
operation of the Property. Seller owns and has good title to all such personal
property and equipment free and clear of any liens and encumbrances (including
leases) by persons claiming by, under or through Seller, except for any Service
Contract that is an equipment lease and the liens and encumbrances set forth on
Exhibit J.·

 

6.1.14         Operating Statements. The operating statements of Seller with
respect to the Property for the fiscal year ended December 31, 2013 and the
year-to-date interim operating statements for the period through October 31,
2014, delivered to Purchaser pursuant to this Agreement (the "Operating
Statements") are the statements Seller relies on in connection with the
ownership, operation, and management of the Property for the periods indicated;
and are true, correct, and complete in all material respects. The Operating
Statements show the aggregate leasing, locator or other fees or commissions that
have been paid during the respective periods of such Operating Statement.

 

6.1.15         ERISA. Seller is not: (i) a plan which is subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), as
defined in Section 3(3) of ERISA, nor a plan as defined in Section 4975(e)(l) of
the Internal Revenue Code of 1986, as amended (each of the foregoing hereinafter
referred to collectively as a "Plan"); (ii) a "governmental plan" as defined. in
Section 3(32) of ERISA; ·or (iii) a "party in interest," as defined in Section
3(14) of ERISA, to a Plan, except with respect to plans, if any, maintained by
Seller, nor do the assets of Seller constitute "plan assets" of one or more of
such Plans within the meaning of Department of Labor Regulations Section
2510.3-101.

 

6.2           Purchaser's Representations and Warranties. Purchaser represents
to Seller that, as of the Effective Date of this Agreement:

 

6.2.1           Organization. Purchaser is duly formed, validly existing and, if
applicable, in good standing under the laws of the state of its organization,
and is or will be by the Closing Date duly qualified to transact business and,
if applicable, in good standing in the state in which the Property is situated.

 

- 8 -

 

 

6.2.2           Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and to consummate the transactions contemplated in this
Agreement. · Each individual executing this Agreement on behalf of Purchaser
represents and warrants to Seller that he is duly authorized to do so.

 

6.2.3           ERISA Matters. Purchaser is not: (i) a Plan; (ii) a
"governmental plan" as defined in Section 3(32) of ERISA; or (iii) a "party in
interest," as defined in Section 3(14) of ERISA, to a Plan, except with respect
to plans, if any, maintained by Purchaser, nor do the assets of Purchaser
constitute "plan assets" of one or more of such Plans within the meaning of
Department of Labor Regulations Section 2510.3-101. Purchaser is acting on its
own behalf and not on account of or for the benefit of any Plan. Purchaser has
no present intent to transfer the Property to any entity, person or Plan which
will cause a violation of ERISA. Purchaser shall not assign its interest under
this Agreement to any entity, person or Plan which will cause a violation of
ERISA.

 

6.2.4           Source of Funds. Purchaser acknowledges and agrees that its
obligations hereunder are not contingent upon Purchaser obtaining financing for
the purchase of the Property.

 

6.2.5           No Prohibited Persons. Neither Purchaser nor any of its
officers, directors, partners, members, Affiliates or shareholders is a person
or entity: (i) that is listed in the Annex to, or is otherwise subject to the
provisions of E013224; (ii) whose name appears on OFAC's most current list of
"Specifically Designated National and Blocked Persons" (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/tl lsdn.pdf); (iii) who
commits, threatens to commit or supports "terrorism", as that term is defined in
E013224; or (iv) who is otherwise affiliated with any entity or person listed
above

 

6.3           Knowledge. As used in this Agreement, or in any other agreement,
document, certificate or instrument delivered by Seller to Purchaser, the phrase
"to Seller's Knowledge'', "to the best of Seller's actual knowledge'', "to the
best of Seller's Knowledge" or any similar phrase shall mean the actual, not
constructive or imputed, knowledge of Nickolay Bochilo and Mike Aiken, who are
the individual seller representatives with the most knowledge of the
representations set forth herein ("Seller's Representative"), without any
obligation on his part to make any independent investigation of the matters
being represented and warranted, or to make any inquiry of any other persons, or
to search or examine any files, records, books, correspondence and the like.

 

6.4           Modification of Representations, Warranties and/or Certifications.
During the period from and after the Effective Date and prior to Closing, as and
to the extent that (i) Purchaser obtains actual (as opposed to constructive or
imputed) knowledge of facts, or (ii) Purchaser receives (or Seller receives and
delivers to Purchaser) any information with respect to matters addressed in
Section 6.1, which contain information or facts that are inconsistent with or
different from any or all of the representations, warranties or certifications
made in Section 6.1, Purchaser may elect to terminate this Agreement by written
notice to Seller in which event the Deposit shall be returned to Purchaser and
thereafter, neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination. Notwithstanding
the foregoing, Seller shall have the right to extend the Closing Date up to ten
(10) business days if it wishes to seek to cause the reason for Purchaser's
termination per the prior sentence to be satisfied. If Purchaser does not elect
to terminate this Agreement prior to Closing on account of such matter, then the
representation, warranty or certification made in this Section 6 shall be deemed
to be modified and superseded by such fact or disclosure (and, in such event,
Seller shall no longer have any liability hereunder with respect to that portion
of the representation, warranty or certification superseded herein, as
applicable).

 

- 9 -

 

 

 

6.5           Survival; Limitations. The representations and warranties of
Seller set forth in Sections 6.1.1, 6.1.2, 6.1.4, 6.1.11, and 6.1.12
(collectively, the "Fundamental Representations") and the representations and
warranties of Purchaser set forth in Section 6.2 shall survive closing for the
longest period allowed by law. All other representations and warranties made by
Seller herein in Section 6.1 shall survive for a period of nine (9) months after
the Closing (the "Survival Period").

 

7.           COVENANTS OF SELLER AND PURCHASER PRIOR TO CLOSING.

 

7.1           Operation of Property. From the Effective Date until the Closing,
Seller shall continue to lease, operate, maintain and repair the Property in its
condition as of the Effective Date, reasonable wear and tear, casualty and
condemnation excepted, and consistent with the practices and procedures in
effect as of the Effective Date in accordance with the reasonable business
judgment of Seller and its management company, provided, however, that the term
of any lease (or any extension or renewal thereof) shall not exceed twelve (12)
months nor be less than six (6) months. Seller will not remove any Personal
Property except as may be required for necessary repair or any replacement, and
replacement shall be of at least equal quality and quantity as the removed item
of Personal Property.

 

7.2           Service Contracts. At Closing, Seller shall assign to Purchaser,
and Purchaser shall assume, the Service Contracts pursuant to the Blanket
Conveyance, Bill of Sale and Assignment referenced in Section 9.2.1.2 unless any
such Service Contract is to be terminated pursuant to Section 5.4 hereof.

 

7.3           Receipt of Governmental Notices. Prior to Closing, Seller shall
promptly (and in any event prior to Closing) provide Purchaser with copies of
any written notices that are received by Seller's Representatives between the
Effective Date and the Closing Date with respect to (i) any special assessments
or proposed increases in the valuation of the Property, (ii) any condemnation or
eminent domain proceedings affecting the Property, or (iii) any violation of any
applicable law, including, without limitation, any Environmental Law or any
zoning, health, fire, safety or other law, regulation or code applicable to the
Property.

 

7.4           Litigation. Seller will advise Purchaser promptly (and in any
event prior to Closing) of any litigation, arbitration proceeding or
administrative hearing of which a Seller's Representative receives written
notice and that concerns or affects the Property in any manner and that is
instituted after the Effective Date except for tenant evictions filed by Seller
in the ordinary course of business.

 

- 10 -

 

 

7.5           Insurance. Prior to Closing, Seller will maintain Seller's
existing insurance coverage with respect to the Property for the benefit of
Seller and any mortgage lender.

 

7.6           Casualty. Seller will advise Purchaser promptly (and in any event
prior to Closing) of any casualty at the Property after the Effective Date.

 

8.           CONDITIONS PRECEDENT TO CLOSING.

 

8.1           Conditions Precedent to Purchaser's Obligation to Close.
Purchaser's obligation to purchase the Property is subject to satisfaction on or
before the Closing Date (as such date may be extended as provided herein) of the
following conditions, any of which may be waived in writing by Purchaser in
Purchaser's sole and absolute discretion, provided that if these conditions are
not fully satisfied by the Closing Date, Purchaser may elect to terminate this
Agreement, in which event the Deposit shall be returned to Purchaser:

 

8.1.1           Covenants. Seller shall have performed and observed in all
material respects all covenants and obligations of Seller under this Agreement,
including, without limitation, delivery into escrow of any and all documents
required pursuant to Section 9.2 and 9.3.

 

8.1.2           Representations and Warranties. All representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.

 

8.1.3           Title. A final examination of the title to the Land and
Improvements shall disclose no title exceptions except for the Permitted
Exceptions, Required Cure Items and other items Seller agrees in writing to cure
upon Closing, if any, matters caused by Purchaser or its activities on the
Property, or other matters approved in writing by Purchaser. In addition, the
Title Company shall be prepared to issue to Purchaser, at standard rates, an
ALTA (2006) owner's title insurance policy in the amount of the Purchase Price
(the "Title Policy"), insuring that the fee simple estate to the Property is
vested in Purchaser subject only to the Permitted Exceptions, matters caused by
Purchaser or its activities on the Property, or other matters approved in
writing by Purchaser, free and clear of any liens securing mortgage
indebtedness. Purchaser shall use all commercially reasonable efforts to cause
Title Company to issue the Title Policy.

 

8.2           Conditions Precedent to Seller's Obligation to Close. Seller's
obligation to sell the Property is subject to satisfaction, on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Seller in Seller's sole and
absolute discretion:

 

8.2.1           Covenants. Purchaser shall have performed and observed in all
material respects all covenants and obligations of Purchaser under this
Agreement, including, without limitation, delivery into escrow of any and all
documents required pursuant to Section 9.3, and (to the extent required by any
utility company) substitute utility deposits pursuant to Section 9.5.5.

 

- 11 -

 

 

8.2.2           Representations and Warranties. All representations and
warranties of Purchaser set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.

 

8.3          Failure of a Condition.

 

8.3.1           In the event that any condition precedent to Closing has not
been satisfied on or before the Closing Date, then the party who would have
benefited from having such condition to Closing satisfied (the "Unsatisfied
Party") shall give notice to the other of the condition or conditions that the
Unsatisfied Party asserts are not satisfied. In such notice the Unsatisfied
Party shall also elect either (i) to extend the Closing Date for a reasonable
period of time (not to exceed 5 days) to allow the other party to satisfy the
condition, (ii) to terminate this Agreement, whereupon neither party shall have
any further rights or obligations hereunder (other than any obligations of
either party that expressly survive termination), and the Purchaser shall be
entitled to the Deposit, except if such failure of a condition is due to a
default by one of the parties, in which event the non-defaulting party shall
have those rights and remedies set forth in Article 11 herein, or (iii) to waive
such failed condition in writing delivered to Escrow Agent and the party who
failed to meet such condition, and proceed to Closing as contemplated hereunder.

 

8.3.2           If the transaction contemplated by this Agreement closes, the
parties shall be deemed to have waived any and all unmet or unsatisfied
conditions, other than any unmet or unsatisfied conditions arising out of a
breach by either party of any of its representations and warranties hereunder,
subject to the provisions of Section 6.4 hereof.

 

9.           CLOSING.

 

9.1           Closing Date. The consummation of the transaction contemplated
hereby (the "Closing") will take place via the escrow services of the Escrow
Agent or at such other location upon which Seller and Purchaser mutually agree,
on or before December 18, 2014 (the "Closing Date").

 

9.2           Seller's Obligations at the Closing. At the Closing, Seller will
do, or cause to be done, the following:

 

9.2.1        Closing Documents. Seller shall execute, acknowledge (if necessary)
and deliver originals of the following documents to the Escrow Agent one
Business Day prior to the Closing Date:

 

9.2.1.1  A Special Warranty Deed in the form and substance of Exhibit C,
conveying the Land and Improvements to Purchaser in fee simple utilizing the
legal description for the Land set forth on Exhibit A hereto, subject only to
the Permitted Exceptions, and subject to the provisions of Section 3.2 above
(the "Deed");

 

9.2.1.2  Blanket Conveyance, Bill of Sale, and Assignment in the form and
substance of Exhibit D, whereby Seller conveys to Purchaser all of Seller's
right, title .and interest in and to the Personal Property, if any, free and
clear of all liens and encumbrances except Permitted Exceptions (subject to the
provisions of Section 3.2 above), and Seller assigns to Purchaser, and Purchaser
assumes, all of Seller's rights and obligations under the Service Contracts that
Purchaser elects to assume as provided in Section 5.2, Permits, Goodwill and
Intellectual Property Rights, and Other Rights to the extent the same are
assignable;

  

- 12 -

 

 

9.2.1.3  An Assignment of Landlord's Interest in Leases in the form and
substance of Exhibit E, whereby Seller assigns to Purchaser, and Purchaser
assumes, all of Seller's rights and obligations under the Leases as set forth
therein;

 

9.2.1.4  A Certificate of Non-Foreign status (one from each individual Seller);

 

9.2.1.5  A certificate that all of Seller's representations and warranties in
this Agreement are true and correct in all material respects as if made on the
Closing Date in the form and substance of Exhibit F;

 

9.2.1.6  A settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser; and

 

9.2.1.7  An affidavit for the benefit of the Title Company in the form attached
hereto as Exhibit G and incorporated herein by this reference. Seller shall also
deliver to the Title Company such evidence as may be reasonably required by the
Title Company with respect to (A) the authority of the person(s) executing the
deed of conveyance, (B) the payment of any compensation to Seller's Broker, or
(C) any such other reasonable and customary matters as may be requested by the
Title Company in order to issue the Title Policy to Purchaser so long as the
same are consistent with the representations made by Seller in Article 6.

 

9.2.2       Transfer Tax Forms. Real estate transfer tax forms and returns for
the Property if required under applicable law.

 

9.2.3       Notices of Sale. Letters (a) executed by Seller, terminating any
Service Contracts to be terminated pursuant to the terms hereof, and (b)
executed in counterpart by Seller, advising the Tenants under the Leases and
providers under the Service Contracts to be assumed by Purchaser of the sale of
the Property to Purchaser and directing that all rents and other payments or
invoices, as applicable, which shall become due and payable after the Closing
Date be sent to Purchaser or as Purchaser may direct.

 

9.2.4       Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller's possession of the Leases, Service Contracts,
Warranties and Permits; provided, however, that any of the Property Information
located at the Property shall remain at the Property.

 

9.2.5       Possession. Seller will deliver possession of the Property.

 

- 13 -

 

 

9.2.6       Keys. Seller will deliver all keys in the possession or subject to
the control of Seller, including, without limitation, master keys as well as
combinations, card keys and cards for the security systems, if any.

 

9.2.7       Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 ofthis Agreement.

 

9.3          Purchaser's Obligations at the Closing. At the Closing, Purchaser
will do, or cause to be done, the following in connection with the Property:

 

9.3.1       Closing Documents. At Closing, Purchaser shall execute, acknowledge
(if necessary) and deliver originals of the following documents to the Escrow
Agent one Business Day prior to the Closing Date:

 

9.3.1.1  A Blanket Conveyance, Bill of Sale, and Assignment in the form and
substance of Exhibit D;

 

9.3.1.2  An Assignment of Landlord's Interest in Leases in the form and
substance of Exhibit E;

 

9.3.1.3  A certificate that all of Purchaser's representations and warranties in
this Agreement are true and correct as of the Closing Date in the form and
substance of Exhibit H;

 

9.3.1.4  A settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser (the "Settlement Statement");

 

9.3.1.5  Original letters, executed in counterpart by Purchaser, as set forth in
Section 9.2.3(b):

 

9.3.1.6  Real estate transfer tax forms and returns for the Property if required
under applicable law; and

 

9.3.1.7  Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser or on behalf of Purchaser, and such other reasonable and
customary documents and information as the Title Company may require in order to
issue the Title Policy to Purchaser.

 

9.3.2           Payment of Consideration. Purchaser will pay to Seller the
Purchase Price in accordance with Article 2 of this Agreement, as adjusted in
accordance with the provisions of this Agreement.

 

9.3.3           Costs. Purchaser will pay all costs allocated to Purchaser
pursuant to Section 9.5 of this Agreement.

 

- 14 -

 

 

 

9.4           Escrow. The delivery of the documents and the payment of the sums
to be delivered and paid at the Closing shall be accomplished through an escrow
with the Escrow Agent. Escrow Agent shall not deliver or record any documents or
disburse any funds until Escrow Agent receives written confirmation from
authorized representatives of each of Seller and Purchaser that all conditions
to Closing have been satisfied or waived.

 

9.4.1           Defeasance Cooperation. To assist with the timing of Seller's
defeasance of its existing loan, by close of business one Business Day before
the Closing Date, Purchaser shall deliver to Escrow Agent the funds required of
Purchaser pursuant to the Settlement Statement.

 

9.5          Costs and Adjustments at Closing.

 

9.5.1           Expenses. Purchaser shall pay (a) all recording costs incurred
in connection with recording the Deed, (b) all costs relating to the Title
Commitment and title searches described in Section 3.2, including, without
limitation, the title premium for, and cost of any endorsements to, the Title
Policy requested by Purchaser, (c) all costs incurred by Purchaser in connection
with Purchaser's financing of Purchaser's acquisition of the Property, and (d)
the cost of the survey described in Section 3.2 hereof. Seller shall pay (i) any
deed stamps or transfer tax imposed on the sale of the Property, (ii) all
recording costs for any title clearing instruments, and (iii) any fees, charges
or defeasance costs associated with Seller's loan. The settlement fees of the
Escrow Agent shall be paid one-half by Seller and one-half by Purchaser. Seller
and Purchaser shall each pay their respective attorneys' fees. All other costs
and expenses of the transaction contemplated hereby shall be borne in accordance
with customary conveyancing practice for the municipality in which the Property
is located. The costs described in this Section 9.5 shall be referred to herein
as the "Closing Costs."

 

9.5.2           Proration Schedule. Seller shall prepare a proposed proration
schedule for the Property (the "Proration Schedule") and deliver it to Purchaser
at least two (2) business days prior to the Closing Date, including the items
specified below and any other items the parties determine necessary.

 

9.5.3           Real Estate and Personal Property Taxes. Real estate, personal
property and ad valorem taxes for the year of Closing will be prorated between
Seller and Purchaser as of midnight of the day prior to the Closing Date on the
basis of actual bills therefor, if available. If such bills are not available,
then such taxes shall be prorated on the basis of the most currently available
tax bills and, thereafter, promptly reprorated upon the availability of actual
bills for the applicable period. All rebates or reductions in taxes received
subsequent to Closing, net of reasonable out-of-pocket costs of obtaining the
same, shall be prorated as of the Closing, and promptly remitted to the
appropriate party; provided, however Seller shall have the right to commence and
control any contest of any taxes or assessments for the Property due and payable
during the tax year in which Closing occurs (but only if such contest is
commenced prior to Closing) and all prior tax years. The current installment of
all special assessments, if any, which are a lien against the Property at the
time of Closing and are being or may be paid in installments shall be prorated
as of 12:01 a.m. on the Closing Date. If the Property has been assessed for
property tax purposes at such rates as could result in "roll-back" taxes upon
changes in land usage or ownership of the Property during Seller's ownership,
then Seller agrees to pay all such taxes. Seller shall have no liability with
respect to any “roll-back” taxes upon changes in land usage or ownership of the
Property prior to Seller’s ownership or after Closing.

 

- 15 -

 

 

9.5.4           Lease Security Deposits and Rents. Purchaser shall receive from
Seller a credit against the Purchase Price in the amount of any refundable cash
security deposits paid pursuant to the Leases and not yet refunded to tenants.
After Closing, Purchaser shall be responsible for maintaining as security
deposits the aggregate amount so credited to Purchaser in accordance with the
provisions of the Leases relevant thereto. All rents and other similar payments
under the Leases actually received by Seller prior to the Closing Date and
applicable to any period of time after Closing shall be prorated as of 12:01
a.m. on the Closing Date (together with any applicable state or local tax
thereon). If any such rents and other income are actually received by Purchaser
or Seller after the Closing, all such amounts shall first _be applied to the
reasonable out-of-pocket costs of collection of the party receiving the same,
then to post-closing rents due to Purchaser that are past due (and, in the case
of any amounts received by Seller, immediately paid by Seller to Purchaser to be
so applied), and the balance shall be immediately paid by Purchaser to Seller.
Purchaser shall make a good faith effort and attempt to collect any such rents
and other amounts and other income not apportioned at the Closing for the
benefit of Seller, provided, however, that Purchaser shall not be required to
expend any funds, terminate any lease or any tenant's occupancy, or institute
any litigation in its collection efforts. If any delinquent rents remain
outstanding ninety (90) days after Closing, then Seller shall have the right to
collect such delinquent rents directly from a tenant by any legal means;
provided, however, that Seller shall have no right to (x) terminate any Lease or
any tenant's occupancy under any Lease in connection therewith, or (y) take any
action against any tenant so long as such tenant remains a tenant at the
Property.

 

9.5.5           Utilities. Water, sewer, electric and other utility charges
shall be prorated as of 12:01 a.m. on the Closing Date. If the bill for any of
the foregoing will not have been issued as of 12:01 a.m. on the Closing Date,
the charges therefor shall be prorated at the Closing Date on the basis of the
charges of the prior period for which such bills were issued. Seller and
Purchaser shall cooperate to cause the transfer of utility accounts from Seller
to Purchaser. Seller shall be entitled to retain any utility security deposits
to be refunded (or Seller may receive a credit at Closing, at Purchaser's
option). At Closing, Purchaser shall post substitute utility security deposits
to replace those previously paid by Seller or, if the utility provider will not
refund such deposits to Seller, Seller shall receive a credit therefor by
Purchaser at Closing. Any transfer fees required with respect to any such
utility shall be paid by or charged to Purchaser.

 

9.5.6           Insurance Policies. Premiums on insurance policies will not be
prorated. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will affect its own insurance coverage.

 

9.5.7           Service Contract Income. All amounts due and payable to the
owner of the Property after the Closing Date under any of the Service Contracts
being assumed by Purchaser shall be the sole property of Purchaser.

 

9.5.8           Utility Income. All utility income pertaining to the Property
will be prorated as of 12:01 a.m. on the Closing Date.

 

- 16 -

 

 

9.5.9           Service Contract Expenses and Other Expenses. All operating
expenses for or pertaining to the Property, including, but not limited to,
public utility charges, maintenance, service charges and payments under Service
Contracts being assumed and lease commissions, will be prorated as of 12:01 a.m.
on the Closing Date. Wages and benefits to employees of Seller's property
manager shall be the sole responsibility of Seller.

 

9.5.10         Locator Fees. All locator fees and brokerage commissions with
respect to Leases, including, without limitation, any such fees or commission
due upon any renewal or extension of the term of any Lease, first due and
payable as of the Closing Date, shall be paid by Seller at Closing (if due prior
to Closing) or credited to Purchaser at Closing (if due on or after Closing) if
the term of the Lease or such renewal or extension commences prior to Closing.
All locator fees and brokerage commissions with respect to Leases, including,
without limitation, any such fees or commission due upon any renewal or
extension of the term of any Lease, shall be paid by Purchaser if the term of
the Lease or such renewal or extension period commences after the Closing.

 

9.5.11         Cable Contracts. All monthly or other periodic payments collected
under any cable or satellite television or internet service contract shall be
prorated based upon the month (or other payment period) in which Closing occurs.
Uncollected payments shall not be prorated.

 

9.5.12         Rent-Ready Condition. Seller shall cause any unit in the Property
which becomes vacant six (6) (or more) days prior to Closing and which remains
vacant as of the Closing Date to satisfy the following requirements: (i) be
clean; (ii) have been repainted since the date that the prior tenant vacated;
(iii) have appliances in good working order; (iv) have carpeting replaced or
cleaned, if appropriate; and (v) otherwise to be in "rent-ready" condition.
Purchaser shall be entitled to a credit at Closing in the amount of $750 for
each such vacant unit that does not satisfy the foregoing requirements.

 

9.5.13         Post-Closing Adjustment. If the Closing shall occur before the
actual amount of utilities or other operating expenses or revenue with respect
to the Property for the month (or other applicable period) in which the Closing
occurs are determined, then the adjustment or the apportionment of such amounts
shall be upon the basis of a reasonable estimate by Seller of such amounts for
such month (or other applicable period). Subsequent to the Closing, when the
actual amounts with respect to the Property for the month (or other applicable
period) in which the Closing occurs are determined (but in any event no later
than ninety (90) days after Closing), the parties agree to adjust the proration
of such amounts and, if necessary, to refund or repay such sums as shall be
necessary to effect such adjustment.

 

9.5.14         Reporting Person. If requested in writing by either party, the
Escrow Agent shall confirm its status as the "Reporting Person" in writing,
which such writing shall comply with the requirements of Section 6045(e) of the
United States Code and the regulations promulgated thereunder.

 

9.5.15         Survival. In making the prorations required by this Section 9.5,
the economic burdens and benefits of ownership of the Property for the Closing
Date shall be allocated to Purchaser. The provisions of this Section 9.5 shall
survive termination of this Agreement or Closing.

 

- 17 -

 

 

10.          RISK OF LOSS, DAMAGE, CONDEMNATION.

 

10.1         Risk of Loss. Risk of loss for damage to the Property, or any part
thereof, by fire or other casualty from the Effective Date until Closing will be
on Seller. Upon Closing, full risk of loss with respect to the Property will
pass to Purchaser.

 

10.2         Damage. Seller shall promptly deliver to Purchaser written notice
of any casualty or taking involving the Property.

 

10.3         Minor Damage. In the event of loss or damage to the Property or any
portion thereof which is not "major" (as hereinafter defined), this Agreement
shall remain in full force and effect and the repairs shall be completed in
accordance with Section 10.5 hereof.         

 

10.4         Major Damage. In the event of a "major" loss or damage, Purchaser
may terminate this Agreement by written notice to Seller, in which event the
Deposit shall be returned to Purchaser and thereafter, neither party will have
any further rights or obligations hereunder, except for any obligations that
expressly survive termination. If Purchaser does not elect to terminate this
Agreement within 10 days after Seller sends Purchaser written notice of the
occurrence of "major" loss or damage, then Purchaser shall be deemed to have
elected to proceed with Closing and the repairs shall be completed in accordance
with Section 10.5 hereof.

 

10.5         Continued Agreement.  If this Agreement is not terminated pursuant
to Section 10.4 hereof and if prior to Closing Seller fails to perform all
repairs necessary to bring the Property to its condition immediately prior to
such loss or damage, Seller shall assign to Purchaser all of Seller's right,
title and interest to any claims and proceeds Seller may have with respect to
any casualty insurance policies (including, without limitation, any lost rent or
.income insurance with respect to the period on or after Closing) or
condemnation awards relating to the Property, except to the extent needed to
reimburse Seller for reasonable out-of-pocket sums it expended prior to the
Closing for the restoration or repair of such Property or in collecting such
insurance proceeds or condemnation awards. If any condemnation or eminent domain
award (or any portion thereof) is not assignable, Purchaser shall be entitled to
a credit at Closing in the amount of the non-assignable portion of the award. In
the event that Seller elects to perform repairs upon the Property, Seller shall
use reasonable efforts to complete such repairs prior to Closing. If Seller
assigns a casualty or condemnation claim to Purchaser, at Closing Purchaser
shall be credited with any applicable insurance deductibles. If Purchaser does
not have the option to terminate this Agreement upon the event of a casualty
loss (meaning if the casualty loss is less than One Million Two Hundred Thousand
Dollars and 00/100 ($1,200,000.00)) and such loss is uninsured, then Purchaser
shall be entitled to a credit at Closing equal to the sum of (x) the cost (as
reasonably estimated by Purchaser and Seller) to repair and restore the Property
to the condition that the same was in prior to such loss, plus (y) an amount
equal to the lost rent expected to be incurred during the period of repair or
restoration (as reasonably estimated by Purchaser and Seller). If such proceeds
or awards have not been collected as of the Closing, then such proceeds or
awards shall be assigned to Purchaser at Closing, except to the extent needed to
reimburse Seller for sums it expended prior to the Closing for the restoration
or repair of such Property. The terms of this Section 10.5 shall be subject to
the rights of any mortgagee or lender under any mortgage, deed of trust or
similar document encumbering the Property, unless any such mortgagee or lender
acknowledges in a signed document satisfactory to Seller and Purchaser that such
mortgagee or lender will not take possession of or otherwise require any such
proceeds or awards to be used in a particular manner. In the event any such
mortgagee or lender refuses to provide any such signed document, or requires
that any casualty, or condemnation proceeds or awards be used pursuant to the
terms of any mortgage, deed of trust or similar document (including use for
restoration of the Property), Seller shall notify Purchaser thereof ("Seller's
Notice") and then Purchaser shall have the right to terminate this Agreement
upon written notice to the other no later than 5 days following Seller's Notice
or the Closing Date, whichever first occurs. If this Agreement is not terminated
as provided in the previous sentence, Seller shall credit Purchaser at Closing
with an amount equal to the amount of any proceeds or awards applied by any such
mortgagee or lender to the indebtedness secured by any mortgage, deed of trust
or similar document encumbering the Property (in addition to credit for
insurance deductibles and the cost to repair or restore any uninsured loss as
expressly provided above). In the event this Agreement is terminated pursuant to
the terms of this Section 10.5, the Deposit shall be returned to Purchaser and
thereafter, neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination.

 

- 18 -

 

 

10.6        Definition of Major Loss. For purposes of Section 10.3 and Section
10.4 hereof, "major" loss or damage refers to the following: (i) loss or damage
to the Property or any portion thereof such that the cost of repairing or
restoring the Property to a condition substantially similar to that of the
Property prior to the event of damage would be, in the written opinion of an
architect selected by Seller and reasonably approved by Purchaser, equal to or
greater than One Million Two Hundred Thousand Dollars and 00/100 ($1,200,000.00)
and (ii) any loss due to a condemnation which (x) results in a condemnation or
taking award equal to or greater than One Million Two Hundred Thousand Dollars
and 00/100 ($1,200,000.00), or (y) permanently and materially impairs the
current use of the Property, parking at the Property, or access to the Property.
If Purchaser does not give notice to Seller of Purchaser's reasons for
disapproving an architect within 5 Business Days after receipt of notice of the
proposed architect, Purchaser shall be deemed to have approved the architect
selected by Seller.

 

11.        REMEDIES AND ADDITIONAL COVENANTS.

 

11.1         Seller Default. In the event that, prior to Closing, Seller
breaches any ·of its representations or warranties or fails to perform any of
its covenants in any material respect, and such breach or failure shall continue
for a period of five (5) days after notice thereof from Purchaser, then
Purchaser's sole and exclusive remedy shall be either (a) to file an action to
obtain specific performance of Seller's obligation to perform in accordance with
this Agreement, or (b) declare this Agreement terminated and receive a return of
the Deposit plus, in the event of an Intentional Seller Default (as defined
below), recover Purchaser's third-party out-of-pocket expenses actually incurred
in connection with the transaction contemplated by this Agreement up to a
maximum amount of Fifty Thousand and 00/100 Dollars ($50,000.00). As used
herein, "Intentional Seller Default" means an intentional and deliberate act or
omission of Seller taken (or omitted) on or after the Effective Date that is
intended to result in, and does result in, Purchaser's inability to consummate
the transaction contemplated in this Agreement. If Purchaser elects to terminate
this Agreement under the foregoing clause (b), then upon such return of the
Deposit (and payment of such costs in the event of an Intentional Seller
Default), all rights and obligations of the parties under this Agreement shall
expire (except for such provisions as expressly survive the expiration or the
termination hereof or as otherwise expressly provided herein), and this
Agreement shall become null and void.

 

- 19 -

 

 

Notwithstanding anything to the contrary contained in this Agreement, Purchaser
agrees that its recourse against Seller under this Agreement or under any other
agreement, document, certificate or instrument delivered by Seller to Purchaser,
or under any law applicable to the Property or this transaction, shall be
strictly limited to the Liability Cap and that in no event shall Purchaser seek
or obtain any recovery or judgment against any of Seller's other assets (if any)
or against any of Seller's members, partners, or shareholders, as the case may
be (or their constituent members, partners, or shareholders, as the case may be)
or any director, officer, employee or shareholder of any of the foregoing.
Purchaser agrees that Seller shall have no post closing liability to Purchaser
for any breach of Seller's covenants, representations or warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Purchaser, or under any law applicable to the property or this
transaction unless the claims for all such breaches are made prior to the
expiration of the Survival Period (except for claims for Fundamental
Representations which may be made at any time post-closing), and collectively
total more than $25,000.00 (the "Liability Threshold") in which event the full
amount of such valid claims shall be actionable, up to the cap set forth in the
following sentence. Further, Purchaser agrees that any recovery against Seller
for any breach of Seller's covenants, representations or warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Purchaser, or under any law applicable to the Property or this
transaction made after Closing, shall be limited to Purchaser's actual damages
not in excess of Three Hundred Seventy Six Thousand Seven Hundred and 00/00
Dollars ($376,700.00) (the "Liability Cap"); provided, however, that neither the
Liability Threshold nor the Liability Cap shall apply to any claim for breach of
any Fundamental Representation or the representations and warranties in Section
12.1 hereof.

 

11.2         Purchaser Default. The parties acknowledge and agree that if
Purchaser breaches any of its representations or warranties or fails to perform
any of its covenants in any material respect it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such breach and/or failure. Consequently, if Purchaser breaches any of its
representations or warranties, fails to perform any of its covenants in any
material respect, or otherwise defaults in its obligations hereunder, and such
breach or failure shall continue for a period of 10 Business Days after notice
thereof from Seller, then Seller shall be entitled to terminate this Agreement
by giving written notice thereof to Purchaser prior to or at the Closing, in
which event the Deposit shall be paid to Seller as fixed, agreed and liquidated
damages, and, after the payment of the Deposit to Seller, neither Seller nor
Purchaser will have any further rights or obligations under this Agreement,
except for any obligations and indemnities that expressly survive
termination.         '

 

- 20 -

 

 

11.3         Environmental Release by Purchaser. Without limiting any rights
that Purchaser may have for breach of Seller's representations at warranties set
forth in this Agreement, Purchaser hereby agrees that, if at any time after the
Closing, any third party or any governmental agency seeks to hold Purchaser
responsible for the presence of, or any loss, cost or damage associated with,
Hazardous Materials in, on, above or beneath the Property or emanating
therefrom, then the Purchaser waives any rights it may have against Seller in
connection therewith including, without limitation, under CERCLA or RCRA, and
Purchaser agrees that it shall not (i) implead the Seller, (ii) brig a
contribution action or similar action against the Seller, or (iii) attempt in
any way to hold the Seller responsible with respect to any such matter.
Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, nothing contained in this Agreement shall constitute an Agreement by
Purchaser to indemnify, defend or hold Seller or any of Seller's affiliates
harmless from or against any claim, loss, damage, liability, cost or expense
(including, without limitation, attorneys' fees and costs) brought by any third
party or governmental authority against Seller or any of Seller's affiliates.
The provisions of this Section 11.3 shall survive the Closing. As used herein,
"Hazardous Materials" shall mean and include, but shall not be limited to any
petroleum product and all hazardous or toxic substances, wastes or substances,
any substances which because of their quantitated concentration, chemical, or
active, flammable, explosive, infectious or other characteristics, constitute or
may reasonably be expected to constitute or contribute to a danger or hazard to
public health, safety or welfare or to the environment, including, without
limitation, mold, any hazardous or toxic waste or substances which are included
under or regulated (whether now existing or hereafter enacted or promulgated, as
they may be amended from time to time) including, without limitation, CERCLA,
RCRA, and similar state laws and regulations adopted thereunder.

 

11.4 Delivery of Materials. Notwithstanding anything contained in this Agreement
to the contrary, if this Agreement is terminated for any reason whatsoever, then
Purchaser shall promptly deliver to Seller, or at Seller's option, destroy all
Property Information provided to Purchaser by Seller, including copies thereof
in any form whatsoever, including electronic form; provided, however, that
Purchaser shall be permitted to retain one copy thereof for purposes of
complying with Purchaser's document retention policies or legal requirements or
for litigation purposes. The obligations of Purchaser under this Section 11.4
shall survive any termination of this Agreement.

 

12.         BROKERAGE COMMISSION.

 

12.1         Brokers. Seller represents and warrants to Purchaser that Seller
has not contacted or entered into any agreement with any real estate broker,
agent, finder, or any party in connection with this transaction except for CBRE
and Bell Partners Inc. (an affiliate of Seller) (collectively, "Seller's
Broker") and that Seller has not taken any action that would result in any real
estate broker's or finder's fees or commissions being due and payable to any
party other than Seller's Broker with respect to the transaction contemplated
hereby. Seller will be solely responsible for the payment of Seller's Broker's
commission in accordance with the provisions of a separate agreement and
Purchaser shall have no obligations or liabilities relative to such commissions.
Purchaser hereby represents and warrants to Seller that Purchaser has not
contracted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection with this transaction, and that Purchaser has
not taken any action that would result in any real estate broker's or finder's
fees or commissions being due or payable to any party with respect to the
transaction contemplated hereby.

 

12.2         Indemnity. Each party hereby indemnifies and agrees to hold the
other party harmless from any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys' fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12

 

- 21 -

 

 

12.3 Survival. Notwithstanding anything to the contrary contained in this
Agreement, the representations, warranties and indemnities set forth in this
Section 12 shall survive the Closing.

 

13.         NOTICES.

 

13.1         Written Notice. All notices, demands and requests that may be given
or that are required to be given by either party to the other party under this
Agreement must be in writing given to the applicable party's address set forth
in Section 13.3.

 

13.2         Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent by (i)
personal delivery, (ii) FedEx or a similar nationally recognized overnight
courier service, or (iii) electronic mail with a copy to follow by facsimile, or
(iv) certified mail, return receipt requested. Any such notice, request, demand,
tender or other communication shall be deemed to have been duly given: (a) if
served in person, when served; (b) if sent by electronic mail and facsimile upon
completion of transmission; (c) if by overnight courier, on the first Business
Day after delivery to the courier; or (d) if by certified mail, return receipt
requested, upon receipt. Rejection or other refusal to accept, or inability to
deliver because of changed postal address, email address or facsimile number of
which no notice was given, shall be deemed to be receipt of such notice,
request, demand, tender or other communication.

 

13.3         Addresses. The addresses for proper notice under this Agreement are
as follows:

 

Purchaser:   Seller:       c/o Eaton Vance Real Estate Group   c/o Bell Partners
Inc. Two International Place   700 S. Washington Street, Ste. 250 Boston, MA
02110   Alexandria, VA 22314 Attn: Brian F. Shuell         Attn: Nickolay
Bochilo Phone: 617-672-8938   Phone: (336) 232-1909 Facsimile: 617-672-2021  
Facsimile: (336) 232-4909 E-Mail: bshuell@eatonvance.com   E-Mail:
nbochilo@bellpartnersinc.com       WITH A COPY TO:   WITH A COPY TO:       c/o
Eaton Vance Real Estate Group   Schell Bray PLLC Two International Place   230
N. Elm Street, Suite 1500 Boston, MA 02110   Greensboro, North Carolina 27401
Attn: Jennifer J. Madden, Esq.   Attn: Thomas P. Hockman     Phone: 336-370-8800
Phone: 617-672-8018   Facsimile: 336-370-8830 Facsimile: 617-672-2021   E-Mail:
thockman@schellbray.com

E-Mail: jmadden@eatonvance.com    

 

- 22 -

 

 

WITH A COPY TO:           Wilmer Cutler Pickering Hale and Dorr LLP     60 State
Street     Boston, MA 02109     Attn: Sean T. Boulger, Esq.           Phone:
617-526-6870     Facsimile: 617-526-5000     E-Mail: sean.boulger@wilmerhale.com
          ESCROW AGENT:           Commonwealth Land Title Insurance Company    
265 Franklin Street, 8th Floor Boston,     MA 02110     Attn: Robert J. Capozzi
    Phone: 617-619-4808     E-Mail:Robert.capozzi@fnf.com    

 

Any party may from time to time by written notice to the other party designate a
different address for notices within the United States of America.

 

14.         ASSIGNMENT.

 

This Agreement shall not be assigned by either party without the prior consent
of the other, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, Purchaser shall have the right to assign this
Agreement without the prior written consent of Seller to an entity controlling,
controlled by, or under common control with Purchaser; however, such assignment
shall be effective only when a fully executed counterpart thereof is delivered
to Seller bearing the signatures of assignor and assignee and including an
express assumption by assignee of all liability and other obligations of
Purchaser hereunder. For purposes hereof, "control" shall be deemed to mean
ownership of not less than fifty percent (50%) of all of the legal and equitable
interest in any other business entity or the right or power to cause the
direction of management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise. In the event of an
assignment of this Agreement by Purchaser pursuant to this Section 14, Purchaser
shall remain primarily liable for and shall not be released from any
obligations, indemnities and liabilities hereunder, including such obligations,
indemnities and liabilities that expressly survive Closing hereunder.

 

- 23 -

 

 

15.         MISCELLANEOUS.

 

15.1         Entire Agreement. This Agreement embodies the entire agreement
between the parties and cannot be varied except by the written agreement of the
parties and supersedes all prior agreements and undertakings.

 

15.2         Modifications. This Agreement may not be modified except by the
written agreement of the parties.

 

15.3         Gender and Number. Words of any gender used in this Agreement will
be construed to include any other gender and words in the singular number will
be construed to include the plural, and vice versa, unless the context requires
otherwise.

 

15.4         Captions. The captions used in connection with the Articles,
Sections and Subsections of this Agreement are for convenience only and will not
be deemed to expand or limit the meaning of the language of this Agreement.

 

15.5         Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns permitted hereunder.

 

15.6         Controlling Law. This Agreement will be construed under, governed
by and enforced in accordance with the laws of the state where the Property is
located.

 

15.7         Exhibits. All exhibits, attachments, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if copied verbatim herein.         ·

 

15.8         No Rule of Construction. Seller and Purchaser have each been
represented by counsel in the negotiations and preparation of this Agreement;
therefore, this Agreement will be deemed to be drafted by both Seller and
Purchaser, and no rule of construction will be invoked respecting the authorship
of this Agreement.

 

15.9         Time of Essence. Time is important to both Seller and Purchaser in
the performance of this Agreement, and both parties have agreed that time is of
the essence with respect to the obligations of the parties hereunder and to any
date set out in this Agreement.

 

15.10         Business Days. "Business Day" means a day other than a Saturday,
Sunday, federal holiday or other day on which commercial banks in the state in
which the Property is located are authorized or required by law or executive
order to close. If the final date of any period set out in any paragraph of this
Agreement falls on a day that is not a Business Day, then, and in such event,
the time of such period will be extended to the next Business Day.

 

15.11         Confidentiality. Purchaser shall not record this Agreement or any
memorandum hereof. Each party shall hold all information related to this
transaction in strict confidence and will not disclose same to any person other
than members, directors, officers, prospective partners, investors, employees
and agents of each, as well as to consultants, attorneys, banks or other third
parties working with such party in connection with the transaction ("Related
Parties"), in each case who need to know such information for the purpose of
consummating this transaction. This prohibition will not be applicable to
disclosure of information required by applicable law, rule or regulation.

 

- 24 -

 

 

  Purchaser and Seller agree to indemnify, defend and hold the other harmless or
to cause assignees and designees to indemnify, defend and hold such other party
harmless from and against any liability, suits, cause of action, proceeding,
loss, damage, cost or expenses, including, but not limited to, reasonable
attorneys' fees and costs incurred or sustained by such party in the event of a
breach by such party of the prohibitions set forth in this Section 15.11.

 

  The provisions of this Section will not survive the Closing but will survive
the termination of this Agreement pursuant to the terms hereof.

 

15.12         Attorneys' Fees and Costs. In the event either party is required
to resort to litigation to enforce its rights under this Agreement, the
prevailing party in such litigation will be entitled to collect from the other
party all reasonable costs, expenses and attorneys' fees incurred in connection
with such action.

 

15.13         Counterparts. This Agreement may be executed in multiple
counterparts which shall together constitute a single document. However, this
Agreement shall not be effective unless and until all counterpart signatures
have been obtained. A facsimile transmission of an original signature shall be
binding hereunder.

 

15.14         Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN
CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER'S
OWNERSHIP OR USE OF THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE.

 

15.15         IRC Section 1031 Tax Deferred Exchange. The parties acknowledge
that it may be the intent of each party to complete an Internal Revenue Code
Section 1031 Tax Deferred Exchange (an "Exchange"). Seller and Purchaser agree
to cooperate in the manner necessary to complete said Exchange at no additional
cost or liability to either Seller or Purchaser. Each party agrees to cooperate
with the other's assignees and designees by taking any action which may be
reasonably and lawfully requested in structuring the sale of the Property as a
tax deferred exchange, provided that (i) neither party shall be required to pay
any increased costs solely as a result of so cooperating, (ii) neither party
makes any representation or warranty whatsoever that the transaction will
qualify as a tax deferred exchange, and (iii) closing shall be accomplished
through an exchange agent. Each party agrees to indemnify, defend and hold the
other harmless or to cause assignees and designees to indemnify, defend and hold
the other harmless from and against any liability, suits, cause of action,
proceeding, loss, damage, cost or expenses, including, but not limited to,
reasonable attorneys' fees and costs incurred or sustained by such other party
in cooperating with the structuring of this transaction as a tax deferred
exchange; provided, however, that the foregoing indemnification shall not extend
to any loss, damage or expense that such party would have incurred had this
transaction not been structured as a tax deferred exchange.

 

- 25 -

 

 

15.16         Non-Solicitation of Employees Prior to Expiration of the Study
Period. Purchaser acknowledges and agrees that, prior to the expiration of the
Study Period, without the express written consent of Seller, neither Purchaser
nor any of Purchaser's employees, affiliates or agents shall solicit any of
Seller's employees or any employees located at the Property for potential
employment; provided, however, that the foregoing will not restrict Purchaser's
ability to have discussions with Seller's property manager in connection with
Purchaser's due diligence and inspections relating to the Property pursuant to
this Agreement. Seller shall have the right, at its election, to have a
representative present during any discussion by Purchaser or any of its
employees, affiliates or agents with Seller's property manager. Purchaser shall
be permitted to have discussions with Seller's property manager at any time
about engaging such property manager to continue to serve in such capacity
following Closing.

 

16.         AS IS AND RELEASE.

 

16.1         Except for the representations and warranties of Seller set forth
in this Agreement and the documents, instruments, and agreements delivered by
Seller at Closing (collectively, the "Seller's Representations"), the Property
is expressly purchased and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS." The
Purchase Price and the terms and conditions set forth herein are the result of
arm's-length bargaining between entities familiar with transactions of this
kind, and said price, terms and conditions reflect the fact that Purchaser shall
not have the benefit of, and is not relying upon, any information provided by
Seller or Seller's Broker or statements, representations or warranties, express
or implied, made by or enforceable directly against Seller or Seller's Broker,
including, without limitation, any relating to the value of the Property, the
physical or environmental condition of the Property, any state, federal, county
or local law, ordinance, order or permit; or the suitability, compliance or lack
of compliance of the Property with any regulation, or any other attribute or
matter of or relating to the Property (except as for Seller's Representations).
Purchaser agrees that Seller shall not be responsible or liable to Purchaser for
any defects, errors or omissions, or on account of any conditions affecting the
Property except for Seller's Representations. The provisions of this Section 16
shall survive the Closing and delivery of the Deed to Purchaser; provided,
however, that nothing in this Section 16 shall be interpreted to modify or alter
in any manner or to any degree the terms and limitations of Section 6.5.

 

16.2         Except as set forth in this Agreement, Purchaser hereby waives,
releases and forever discharges Seller, its affiliates, subsidiaries, officers,
directors, shareholders, employees, independent contractors, partners,
representatives, agents, successors and assigns (collectively, the "Released
Parties"), and each of them, from any and all causes of action, claims,
assessments, losses, damages (compensatory, punitive or other), liabilities,
obligations, reimbursements, costs and expenses of any kind or nature, actual,
contingent, present, future, known or unknown, suspected or unsuspected,
including, without limitation, interest, penalties, fines, and attorneys' and
experts' fees and expenses, whether caused by, arising from, or premised, in
whole or in part, upon Seller's acts or omissions, and notwithstanding that such
acts or omissions are negligent or premised in whole or in part on any theory of
strict or absolute liability, which Purchaser, its successors or assigns or any
subsequent purchaser of the Premises may have or incur in any manner or way
connected with, arising from, or related to the Premises, including, without
limitation, (i) the environmental condition of the Premises, or (ii) actual or
alleged violations of environmental laws or regulations in connection with the
Premises and/or any property conditions. Subject to and without limiting
Purchaser's rights with respect to any breach of any Seller Representation,
Purchaser agrees, represents and warrants that the matters released herein are
not limited to matters which are known, disclosed, suspected or foreseeable, and
Purchaser hereby waives any and all rights and benefits which it now has, or in
the future may have, conferred upon Purchaser by virtue of the provisions of any
law which would limit or detract from the foregoing general release of known and
unknown claims. The provisions of this Section 16.2 shall survive the Closing or
termination of this Contract.

 

- 26 -

 

 

16.3         Post-Closing Access to Books and Records. The parties agree that
for a period beginning on the date the Property is conveyed by Seller to
Purchaser until the earlier of the time the Property is transferred by Purchaser
or the date that is six (6) years after the Closing Date, except as otherwise
herein expressly provided, Seller and Bell Partners Inc., their successors and
assigns and their representatives shall have reasonable access to all books,
records and tenant files actually maintained and retained by Purchaser in its
sole discretion as reasonably necessary to enable Bell Partners Inc. or Seller
to (i) prepare and file any and all tax returns; (ii) respond to any and all
written inquiries from a federal, state or local regulatory agency concerning
the Property or a resident; (iii) respond to and conduct all federal, state, or
local tax audits, or other tax determinations or proceedings directly relating
to Seller's ownership or Bell Partner Inc.'s management of the Property, or (iv)
respond to and defend any litigation or similar claims, all to the extent that
such access may be reasonably necessary in connection with matters relating to
the operations of Bell Partners Inc. or Seller prior to the Closing Date. Such
access shall be afforded by Purchaser upon receipt of reasonable advance written
notice and shall occur during normal business hours, subject to reasonable
scheduling accommodations required by Purchaser. Bell Partners Inc. shall be
solely responsible for any costs or expenses incurred by it pursuant to the
exercise of the right of access. Nothing contained herein shall require
Purchaser to maintain (or make available) the books, records and tenant files at
any particular location. Purchaser shall have the right to make photocopies of
all requested books, files and records and deliver such copies to Bell Partners
Inc. at Bell Partners Inc.' s expense, in lieu of granting Bell Partners Inc. or
Seller physical access to such books, records and files. Purchaser shall at all
times retain the right to possession of the original books, records and files.
Purchaser shall have the right to dispose of any of such books, records or files
prior to the expiration of such six-year period in accordance with Purchaser's
document retention policies, as the same may be modified at any time and from
time to time.

 

17.         Condominium Conversion. Purchaser represents to Seller that
Purchaser is contemplating purchasing the Property for investment purposes and
not for the purpose of converting the Property to a multifamily residential·
condominium. Purchaser and any assignee of Purchaser (permitted in accordance
with the provisions of this Agreement) agrees to indemnify, defend and hold
Seller harmless from and against any and all damages, losses, costs, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever
attributable to claims asserted by purchasers of individual condominium units in
the event Purchaser has converted the Property to a condominium form of
ownership at any time during a period of five ( 5) years following the Closing,
including without limitation any and all claims by, through or under any
purchaser of a condominium unit, their successors or assigns, any owner's
association, their successors and assigns. The foregoing indemnification shall
not be binding upon (i) any lender providing financing for Purchaser (or any of
its assignees), (ii) any of such lender's successors or assigns, or (iii) any
person acquiring the Property by foreclosure or deed in lieu of foreclosure (or
any of such person's successors or assigns). The foregoing indemnification shall
survive Closing or the termination of this Agreement

 

- 27 -

 

 

18.         Radon Gas Notice. Seller hereby makes, and Purchaser hereby
acknowledges, the following notification:

 

RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in multi-family buildings. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

[SIGNATURE PAGE TO FOLLOW]

 

- 28 -

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 



  SELLER:             BELL BR WATERFORD CROSSING JV, LLC, a   Delaware limited
liability company             By: BR Waterford JV Member, LLC, its Manager      
        By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Tititle: Authorized
Signatory             BELL HNW WATERFORD, LLC, a Delaware   limited liability
company             By: Bell HNW Nashville Portfolio, LLC,     a North Carolina
limited liability company, its Sole Member and Manager               By: Bell
Partners Inc.     a North Carolina corporation, its Manager                 By:
/s/Nickolay Bochilo       Name: Nickolay Bochilo       Title: SVP Investments  
          PURCHASER:             BEL HENDERSONVILLE LLC, a Delaware   limited
liability company             By: /s/ Jennifer J. Madden   Name: Jennifer J.
Madden   Title: Authorized Signatory



 



- 29 -

 

 

Schedule of Exhibits and Schedules:

 

Schedule 1.4 -Rent Roll

Schedule 1.5 - Service Contracts

Schedule 4 – Property Information

Schedule 6.1.3 - Litigation

Exhibit A -Legal Description

Exhibit B -Escrow Agreement

Exhibit C -Form of Special Warranty Deed

Exhibit D - Form of Blanket Conveyance, Bill of Sale and Assignment

Exhibit E -Form of Assignment of Landlord's Interest in Leases

Exhibit F - Seller's Closing Certificate

Exhibit G - Title Affidavit

Exhibit H - Purchaser's Closing Certificate

Exhibit I - List of Environmental Reports

Exhibit J List of Personal Property and Equipment

 

 

 

 

Schedule 1.4

 

RENT ROLL

SEE ATTACHED

 

 

 

 

Schedule 1.5

 

LIST OF SERVICE CONTRACTS

 

SEE ATTACHED

 



 

 

 

[tex10-199a.jpg]

 

 

 

 

Schedule 4

 

PROPERTY INFORMATION

 

SEE ATTACHED

 

 

 

 

DUE DILIGENCE MATERIALS LIST

 

1.          Most current survey

 

2.          All warranties still in effect for roofs and other items

 

3.          Service or maintenance contracts

 

4.          Three years of past insurance claims history (or letter stating
there are none)

 

5.          2014, 2013, and 2012 tax bills and assessments

 

6.          List of aged receivable accounts (over 60 days delinquent)

 

7.          Capital expenditure history of the buildings for the past three
years

 

8.          Access to all leases and tenant files

 

9.          Most current environmental report

 

10.         Most current physical inspection report

 

11.         Current Rent Roll

 

12.         Trailing 12 month financials for YID, 2013, and 2012

 

13.         Current title report

 

14.         Current market rent survey

 

15.         As-builts and architectural plans

 

 

 

 

Schedule 6.1.3

 

Litigation

 

1. None

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Being a tract of land lying in the 5th District of Sumner County,
Hendersonville, Tennessee. Bounded on the east by the western Right of Way (ROW)
of Sanders Ferry Road; bounded on the south by U.S.A. Army Corps., by a portion
of Resubdivision of Hickory Bay Towers and Central Baptist Church Properties as
recorded in Plat Book 19, Page 62, Register's Office of Sumner County (ROSC),
being Central Baptist Church of Hendersonville, as recorded in Book 520, Page
342, ROSC, and ·by Mack H. McClung as recorded in Book 2567, Page 239, ROSC;
bounded on the west by said McClung and by Mack Corp. as recorded in Book 3198,
Page 797, ROSC; and bounded on the north by said Mack Corp. Tract being
described as follows:

 

POINT OF BEGINNING being a set iron rod with cap lying on the southwest corner
of the intersection said Sanders Ferry Road and Spadeleaf Boulevard (private
road); thence along said western ROW of Sanders Ferry Road with the following:
South 30°39'53" East 212.82 feet to a set iron rod with cap; thence South
30°37'38" East 217.82 feet to a set iron rod with cap; thence South 31°38'08"
East 161.98 feet to a set iron rod with cap; thence leaving said ROW and along
the common line of said U.S.A. Army Corps South 72°07'49" West 208.00 feet to a
found Army Corps. boundary marker; thence along the common line of said Central
Baptist Church with the following: North 85°29' 14" West 698.24 feet to a found
½” iron rod; thence South 04°37'59" West 147.00 feet to a set iron rod with cap;
thence along the common line of said McClung with the following: North 85°28'30"
West 293.77 feet to a set iron rod with cap; thence North 04°30'46" East 95.19
feet to a set iron rod with cap; thence North 85°29'14" West 162.59 feet to a
set iron rod with cap; thence along a curve to the right having a length of
51.08 feet, a radius of 34.00 feet, a central angle of 86°04'44'', a tangent of
31.75 feet, and having a chord bearing and distance of North 42°26'59" West
46.41 feet to a set iron rod with cap; thence along a curve to the left having a
length of 4.50 feet, a radius of 3.00 feet, a central angle of 85°56'52", a
tangent of 2.80 feet, and having a chord bearing and distance of North 42°26'59"
West 4.09 feet to a set iron rod with cap; thence North 85°29'14" West 31.2lfeet
to a set iron rod with cap; thence along the common line of said McClung and
Mack Corp. North 04°53'27" East 329.94 feet to a set iron rod with cap; thence
along the common line of said Mack Corp. with the following: South 86°11' 16"
East 317.86 feet to set iron rod with cap; thence North 03°48'55" East 93.86
feet to a set iron rod with cap; thence South 86°12'40" East 136.67 feet to a
set iron rod with cap; thence along a curve to the left having a length of
592.86 feet, a radius of 676.00 feet, a central angle of 50°14'56'', a tangent
of 317.01 feet, and having a chord bearing and distance of North 83°20'48" East
574.04 feet to a set iron rod with cap; thence North 58°22'23" East 65.78 to the
point of beginning.

 

Tract contains 579,263 square feet or 13.29 acres.

 

 

 

 

EXHIBIT B

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this "Agreement") is made and entered into this _ day of
____________________, 2014, by and among ________________, a
____________________ (the “Seller”); _______________, a ___________________, or
its permitted assigns (“Purchaser”); and ___________________ ("Escrow Agent").
Reference is made to that certain Purchase and Sale Agreement dated as of
November _, 2014 (the "Purchase Agreement"), by and between Seller and
Purchaser. The defined terms used in this Agreement shall have the meanings set
forth in the Purchase Agreement.

 

Purchaser and Seller have agreed to select Escrow Agent to serve as escrow agent
with respect to the Deposit made by Purchaser pursuant to the Purchase
Agreement. The purpose of this Agreement is to prescribe instructions governing
the services of Escrow Agent with respect to the Deposit and the Closing.

 

Seller and Purchaser hereby engage Escrow Agent to serve as escrow agent with
respect to the Deposit made by Purchaser pursuant to the terms of the Purchase
Agreement, a copy of which has been delivered to and received by Escrow Agent.
Escrow Agent hereby accepts such engagement.

 

Escrow Agent acknowledges receipt of the Deposit and agrees to (i) place the
Deposit into a federally insured, interest-bearing account with a financial
institution approved by Seller and Purchaser; (ii) promptly provide Seller and
Purchaser with confirmation of the investments made; and (iii) not commingle the
Deposit with any funds of Escrow Agent or others. Interest shall be maintained
in the escrow account as a part of the Deposit and credited to Purchaser for tax
purposes. Purchaser's Federal Taxpayer Identification Number is ________________

 

Escrow Agent shall disburse the Deposit in accordance with the terms and
conditions of the Purchase Agreement. At the time of the Closing, if any, if the
Deposit has not been disbursed previously in accordance with the Purchase
Agreement, then Escrow Agent shall disburse the Deposit to Seller to be credited
against the Purchase Price.

 

Escrow Agent shall be entitled to rely at all times on instructions given by a
written notice signed by both Seller and Purchaser and as required hereunder,
without any necessity of verifying the authority therefor. Notices given (i) by
Purchaser's attorney on behalf of Purchaser shall be deemed given by Purchaser,
and (ii) by Seller's attorney on behalf of Seller shall be deemed given by
Seller.

 

In the event that there is a dispute regarding the disbursement or disposition
of the Deposit, or in the event Escrow Agent shall receive conflicting written
demands or instructions with respect thereto, then Escrow Agent shall withhold
such disbursement or disposition until notified by both parties that such
dispute is resolved, or Escrow Agent may file a suit of interpleader at the cost
and expense of Seller and Purchaser.

 

 

 

 

The addresses for proper notice under this Agreement are as contained in the
Purchase Agreement. Any party may from time to time by written notice to the
other parties designate a different address for notices within the United States
of America.

 

The instructions contained herein may not be modified, amended or altered in any
way except by a writing (which may be in counterpart copies) signed by Seller,
Purchaser and Escrow Agent.

 

Purchaser and Seller reserve the right, at any time and from time to time, to
substitute a new escrow agent in place of Escrow Agent.

 

This Agreement will be construed under, governed by and enforced in accordance
with the laws of the State of Tennessee, excluding its conflicts of law
provisions.

 

The parties acknowledge that: (i) Escrow Agent is acting at their request and
for their convenience; (ii) Escrow Agent shall not be deemed to be the agent of
either of the parties; and (iii)        Escrow Agent shall not be liable to
either of the parties for any action or omission on its part taken or made in
good faith and not in disregard of this Agreement or the Purchase Agreement, but
shall be liable for its grossly negligent acts or omissions, its willful
misconduct and for any loss, cost or expense incurred by Seller or Purchaser
resulting from Escrow Agent's mistake of law respecting the scope or nature of
its duties. Notwithstanding the foregoing, if Escrow Agent is also acting as the
title company under the terms of the Purchase Agreement, nothing in this Section
11 shall limit the liability of Escrow Agent under the title policy, and if
Escrow Agent is an agent of the title company, nothing in this Section 11 shall
limit the liability of the title company under any insured closing letter issued
for the benefit of Purchaser or any lender.

 

The Escrow Agent may from time to time invest the Deposit in a Bank of America
Business Investment Account for the benefit of the Purchaser or such other
account as purchaser and Seller may direct in writing. Purchaser's Federal Tax
Identification Number is listed after its signature. The Escrow Agent shall not
be responsible for any loss, diminution in value or failure to achieve a greater
profit as a result of such investments. Also, the Escrow Agent assumes no
responsibility for, nor shall said Escrow Agent be held liable for, any loss
occurring which arises from (i) failure of the depository institution, (ii) the
fact that some banking instruments, including without limitation repurchase
agreements and letters of credit are not covered by the Federal Deposit
Insurance Corporation, or (iii) the fact that the amount of the Deposit may
cause the aggregate amount of any depositor's accounts to exceed the amounts
insured by the Federal Deposit Insurance Corporation. The Escrow Agent is not a
trustee for any party for any purpose, and is merely acting as a depository and
in a ministerial capacity hereunder with the limited duties herein prescribed.

 

The Seller and Purchaser shall indemnify, save, defend, keep and hold harmless
the Escrow Agent from any and all loss, damage, cost, charge, liability, cost of
litigation, or other expense, including without limitation attorneys' fees and
court costs, arising out of its obligations and duties, including but not
limited to (i) disputes arising or concerning amounts of money to be paid, (ii)
funds available for such payments, (iii) persons to whom payments should be made
or (iv) any delay in the electronic wire transfer of funds, unless Escrow
Agent's actions constitute negligence or willful misconduct.

 

 

 

 

In the event of any indemnification as provided for in this Section 13, as
between Purchaser and Seller, the prevailing party in the dispute giving rise to
such indemnification shall have the right to seek contribution from the
non-prevailing party for its portion of any amounts paid to Escrow Agent.

 

To the fullest extent permitted by law, the Escrow Agent hereby irrevocably
consents and agrees, for the benefit of each of the Purchaser and Seller, that
any legal action, suit or proceeding against it with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, shall be brought in any city, state or federal court located in
________________, ____________ (a "Court"), and hereby irrevocably accepts and
submits to the exclusive jurisdiction of each such Court with respect to any
such action, suit or proceeding. The Escrow Agent waives any objection that it
may now or hereafter have to the laying of venue of any of the aforesaid
actions, suits or proceedings brought in any such Court and hereby further
agrees not to plead or claim in any such Court that any such action, suit or
proceeding brought therein has been brought in an inconvenient forum. The Escrow
Agent agrees that (i) to the fullest extent permitted by law, service of process
may be effectuated hereinafter by mailing a copy of the summons and complaint or
other pleading by certified mail, return receipt requested, at its address set
forth above and (ii) all notices that are required to be given hereunder may be
given by the attorneys for the respective parties.

 

This Agreement is intended solely to supplement and implement the provisions of
the Purchase Agreement and is not intended to modify, amend or vary any of the
rights or obligations of Purchaser or Seller under the Purchase Agreement.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument; provided, however, in no event shall this Agreement be
effective unless and until signed by all parties hereto.

 

Escrow Agent, having received and reviewed the Purchase Agreement, the terms of
which are hereby incorporated, herby agrees to comply with and be bound by the
terms and conditions therein

 

[Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first written above.

 

  SELLER:         By:     Name:     Title:           Date:           Date:      
    PURCHASER:



        By:     Name:     Title:           Date:  



 

 

 

 

ESCROW AGENT:         By:     Name:     Title:    

 

 

 

 

EXHIBIT C

SPECIAL WARRANTY DEED

 

[TO BE REVIEWED BY LOCAL COUNSEL]

 

STATE OF TENNESSEE )         COUNTY OF _________ )       I hereby swear or
affirm that the actual consideration for this transfer, or value of the property
transferred, whichever is greater, is $_____________, which amount is equal to
or greater than the amount which the property transferred would command at a
fair and voluntary sale.



            Notary Public   Affiant My Commission Expires:    

 

Address of New Owner:   Send Tax Bills to:   Map-Parcel Number             This
instrument prepared by: ___________________________   ________________  
________________    

 

SPECIAL WARRANTY DEED

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, ________________________, a Delaware limited liability company
(the "Grantor") has bargained and sold, and hereby transfers and conveys to
____________, a Delaware limited liability company ("Grantee"), their respective
heirs, legal representatives, successors and assigns, certain land in the
_______________________________________, Tennessee, being more particularly
described in Exhibit " A" attached hereto and incorporated herein by this
reference (the "Property").

 

TO HAVE AND TO HOLD the Property with all appurtenances, estate, title, and
interest thereto belonging to Grantee, their respective heirs, legal
representatives, successors and assigns, forever.

 

 

 



 

This conveyance of the Property, and all covenants and warranties contained
herein, are made expressly subject to those matters appearing in Exhibit " B"
attached hereto and incorporated herein by this reference.

 

Grantor further covenants to warrant and forever defend the title to the
Property to Grantee, their respective heirs, legal representatives, successors
and assigns against the lawful claims of all persons claiming by, through or
under Grantor but no further or otherwise.

 

[This space intentionally left blank]

 

 

 

 

Executed this ___ day of ____________, 2013

 

  GRANTOR:                                   a Delaware limited liability
company                     By:           Name:           Title:      

 

STATE OF ___________

COUNTY OF _____________

 

Before me, the undersigned, a Notary Public in and for the County and State
aforesaid, personally appeared __________________________, with whom I am
personally acquainted (or proved to me on the basis of satisfactory evidence),
and who upon oath acknowledged that he/she is the ______________ of
__________________, Manager of _________________, a Delaware limited liability
company, the within named bargainor, and that he/she as such __________ of
________________, being authorized so to do, executed the foregoing instrument
for the purposes therein contained, by personally signing the name of
__________________ as _______________ of _____________.

 

Witness my hand and official seal, this the __ day of _________________, 2014.

 

(Official Notary Seal)

 

                  Signature of Notary                 , Notary Public    
Printed or typed name               My commission expires:    

 

 

 

 

EXHIBIT D

 

FORM OF BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

THIS BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT (this “Assignment”) is made
as of the __ day of ___________, 20__ by (“Assignor”), in favor of
_________________, a _____________ (“Assignee”). Capitalized terms used herein
but not defined shall have the meanings ascribed to them in that certain
Purchase and Sale Agreement dated November _, 2014, by and between Assignor and
Assignee (the "Purchase Agreement").

 

RECITALS

 

WHEREAS, by Deed (the "Deed") of even date herewith, Assignor conveyed to
Assignee the property described on Exhibit A attached hereto and made a part
hereof for all purposes, together with all improvements located thereon (the
"Property"); and

 

WHEREAS, it is the desire of Assignor hereby to assign (to the extent
assignable), transfer and convey to Assignee all of Seller's right, title and
interest, if any, in and to the Personal Property, Service Contracts, Permits,
Goodwill and Intellectual Property Rights (collectively, the "Assigned
Properties").

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

(i)          Assignment and Assumption of Assigned Properties. Assignor does
hereby grant, quitclaim, release and convey to Assignee and its successors and
assigns, and Assignee does hereby assume and accept, all of Assignor's right,
title and interest, if any, in and to the Assigned Properties. By acceptance
hereof, Assignee assumes and will become obligated to keep, fulfill, observe,
perform and discharge each and every covenant, duty, debt and obligation that
may accrue and become performable, due or owing on or after the effective date
hereof by Assignor under the terms, provisions and conditions of any of the
instruments evidencing the Assigned Properties. Assignor agrees to perform all
the terms, covenant and conditions to be observed or performed by Assignor under
the Assigned Properties to the extent accruing or arising prior to the date of
this Assignment.

 

Indemnification by Assignor. Assignor hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignee) and hold harmless
Assignee from and against any and all claims, losses, damages, liabilities and
expenses, including reasonable attorneys' fees, suffered or incurred by Assignee
in connection with any failure by Assignor to perform its obligations under this
Assignment.

 

Indemnification by Assignee. Assignee hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignor) and hold harmless
Assignor from and against any and all claims, losses, liabilities and expenses,
including reasonable attorneys' fees, suffered or incurred by Assignor in
connection with any failure by Assignee to perform its obligations under this
Assignment.

 

 

 

 

Service Contracts. The parties hereto hereby agree and acknowledge that the
Service Contracts being assigned by Assignor and assumed by Assignee pursuant to
this Assignment are more particularly set forth on Exhibit A attached hereto and
incorporated herein by this reference. Any fees or charges charged by the vendor
of any Service Contract in connection with the assignment of such Service
Contract shall be paid by Assignee.

 

Miscellaneous. This Assignment and the obligations of the parties hereunder: (i)
shall survive the closing of the transaction referred to in the Purchase
Agreement and shall not merge therein; (ii) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assignees and
heirs; (iii) shall be governed by the laws of the State of Tennessee, without
regard to its conflicts of laws principles; and (iv) may not be modified,
amended, waived, discharged or terminated other than by written agreement signed
by the party . to be charged therewith. The Recitals set forth at the beginning
of this Assignment and the Exhibits attached hereto are incorporated herein by
this reference. In the event either party hereto brings an action or proceeding
against the other party with respect to any matter pertaining to this
Assignment, the prevailing party who has received final judgment in its favor
shall be entitled to recover from the other party all costs and expenses
incurred by it in connection with the subject action or proceeding, including
reasonable attorneys' fees. Assignor and Assignee hereby covenant that each
will, at any time and from time to time upon written request therefor from the
other, execute and deliver to the other, such documents as either may reasonably
request in order to carry out the terms of this Assignment. This Assignment may
be executed in counterparts, each of which shall be deemed an original, but all
of which, together, shall constitute one and the same instrument.

 

No Recourse. Assignee agrees that any recourse against Assignor under this
Assignment shall be subject to the terms and conditions of the Purchase
Agreement (including Section 11.1 thereof), and shall be strictly limited to the
Liability Cap (as defined in the Purchase Agreement), and that in no event shall
Assignee seek or obtain any recovery or judgment against any of Assignor's other
assets (if any) or against any of Assignor's members, partners, or shareholders,
as the case may be (or their constituent members, partners, or shareholders, as
the case may be) or any director, officer, employee or shareholder of any of the
foregoing. In no event shall Assignor seek or obtain any recovery or judgment
against any of Assignee's members, partners, or shareholders, as the case may be
(or their constituent members, partners, or shareholders, as the case may be) or
any director, officer, employee or shareholder of any of the foregoing.

 

[This space intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

 

  ASSIGNOR:         By:     Name:     Title           ASSIGNEE:         By:    
Name:     Title  

 

 

 

 

EXHIBIT A

 

TO

BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT

 

List of Service Contracts Being Assigned and Assumed

 

 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LANDLORD'S INTEREST IN LEASES

 

THIS ASSIGNMENT OF LANDLORD'S INTEREST IN LEASES (this

"Assignment") is made as of the ___ day of ________________20__ by and between
____________________________________________________________________________________________,
a
________________________________________________________________________________("Assignor"),
and

__________________, a ______________________("Assignee").

 

RECITALS

 

WHEREAS, pursuant to that Purchase and Sale Agreement dated as of November _,
2014 by and between Assignor and Assignee (the "Purchase Agreement"), Assignor
agreed to sell to Assignee that real property described in Schedule 1 attached
hereto and made a part hereof, and all improvements located thereon
(collectively, the "Property").

 

WHEREAS, concurrently with the execution and delivery of this Assignment,
Assignor is conveying the Property to Assignee by Deed.

 

WHEREAS, the Purchase Agreement provides, among other matters, that Assignor
shall assign to Assignee all of Assignor's right, title and interest in and to
all leases, rental agreements and other occupancy agreements with tenants
occupying all or any portion of the Improvements (as such term is defined in the
Purchase Agreement) (collectively, the "Leases") and all refundable security
deposits and other refundable deposits together with interest accrued thereon,
held by or on behalf of Assignor pursuant to the terms of the Leases, in each
case, as of the date of closing under the Purchase Agreement (collectively, the
"Tenant Deposits").

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

(ii)         Assignment and Assumption of Leases. Assignor hereby assigns to
Assignee all of Assignor's right, title and interest in and to the Leases and
the Tenant Deposits. Assignee hereby accepts such assignment and assumes and
agrees to perform all of the terms, covenants and conditions to be observed or
performed by Assignor under the Leases to the extent accruing or arising on or
after the date of this Assignment. Assignor agrees to perform all the terms,
covenant and conditions to be observed or performed by Assignor under the Leases
to the extent accruing or arising prior to the date of this Assignment.

 

Indemnification by Assignor. Assignor hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignee) and hold harmless
Assignee from and against any and all claims, losses, damages, liabilities and
expenses, including reasonable attorneys' fees, suffered or incurred by Assignee
in connection with any failure by Assignor to perform its obligations under this
Assignment.

 

Indemnification by Assignee. Assignee hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignor) and hold harmless
Assignor from and against any and all claims, losses, liabilities and expenses,
including reasonable attorneys' fees, suffered or incurred by Assignor in
connection with any failure by Assignee to perform its obligations under this
Assignment.

 

 

 

 

Miscellaneous. This Assignment and the obligations of the parties hereunder: (i)
shall survive the closing of the transaction referred to in the Purchase
Agreement and shall not merge therein; (ii) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assignees and
heirs; (iii) shall be governed by the laws of the State of Tennessee, without
regard to its conflicts of laws principles; and (iv) may not be modified,
amended, waived, discharged or terminated other than by written agreement signed
by the party to be charged therewith. The Recitals set forth at the beginning of
this Assignment and the Schedules attached hereto are incorporated herein by
this reference. In the event either party hereto brings an action or proceeding
against the other party with respect to any matter pertaining to this
Assignment, the prevailing party shall be entitled to recover from the other
party all costs and expenses incurred by it in connection with the subject
action or proceeding, including reasonable attorneys' fees. Assignor and
Assignee hereby covenant that each will, at any time and from time to time upon
written request therefor from the other, execute and deliver to the other, such
documents as either may reasonably request in order to carry out the terms of
this Assignment. This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same instrument.

 

No Recourse. Assignee agrees that any recourse against Assignor under this
Assignment shall be subject to the terms and conditions of the Purchase
Agreement (including Section 11.1 thereof), and shall be strictly limited to the
Liability Cap (as defined in the Purchase Agreement), and that in no event shall
Assignee seek or obtain any recovery or judgment against any of Assignor's other
assets (if any) or against any of Assignor's members, partners, or shareholders,
as the case may be (or their constituent members, partners, or shareholders, as
the case may be) or any director, officer, employee or shareholder of any of the
foregoing. In no event shall Assignor seek or obtain any recovery or judgment
against any of Assignee's members, partners, or shareholders, as the case may be
(or their constituent members, partners, or shareholders, as the case may be) or
any director, officer, employee or shareholder of any of the foregoing.

 

[This space intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment under seal as of the date first written above.

 

  ASSIGNOR:         By:     Name:     Title           ASSIGNEE:         By:    
Name:     Title  

 

 

 

 

EXHIBIT F

 

SELLER'S CLOSING CERTIFICATE

 

SELLER'S CERTIFICATE

REGARDING REPRESENTATIONS AND WARRANTIES

 

THIS CERTIFICATE is executed this _ day of _____________________, 20_, pursuant
to the Purchase and Sale Agreement dated November, 2014, as the same may be
amended from time to time (the "Agreement") by and between
_____________________ ("Seller") and  ________________ ("Purchaser").

 

WHEREAS, Seller has this day conveyed to the Purchaser certain real property
located in Huntsville, Alabama, and more particularly described in the Agreement
(the "Property").

 

WHEREAS, in connection with the conveyance of its interest in the Property,
Seller has, in the Agreement, made certain representations and warranties
regarding the Property (the "Representations and Warranties").

 

NOW, THEREFORE, Seller does by this Certificate affirm and ratify the
Representations and Warranties and declare them to be true and correct in all
material respects as of the date of this Certificate.

 

Purchaser agrees that any recourse against Seller hereunder shall be subject to
the terms and conditions of the Purchase Agreement (including Section 11.1
thereof), and shall be strictly limited to the Liability Cap (as defined in the
Purchase Agreement), and that in no event shall Purchaser seek or obtain any
recovery or judgment against any of Seller's other assets (if any) or against
any of Seller's members, partners, or shareholders, as the case may be (or their
constituent members, partners, or shareholders, as the case may be) or any
director, officer, employee or shareholder of any of the foregoing.

 

IN WITNESS WHEREOF, Seller has executed and delivered this Certificate as of the
date first written above.

 

  SELLER:         By:     Name:     Title  

 

 

 

 

EXHIBIT G

 

___________________ Title Insurance Company

 

OWNER'S AFFIDAVIT AND INDEMNITY

 

The undersigned affiant, being first duly sworn on oath, hereby deposes and
says:

 

1.          That affiant is the Authorized Representative of ———which is the
Owner of certain real property described in ________________________ Commitment
no.  ______________________ (the "Property").

 

That during the period of 6 months immediately preceding the date of this
affidavit no materials have been furnished in connection with the erection,
equipment, repair, or removal of any building or other structure on said
premises or in connection with the improvement of said premises in any manner
whatsoever and that there are no incomplete buildings, structures or other
improvements situated on the Property.

 

3.          During the period of Owner's ownership of the Property, Owner's
title to the Property has never been disputed, and title insurance for the
Property has never been refused.

 

4.          Owner is validly formed and existing under the laws of the state of
its organization and is in good standing in the state of its organization and
the state in which the Property is located. No proceeding is pending for Owner's
dissolution.

 

5.          To the best of its knowledge, there are no pending suits, lis
pendens, judgments, bankruptcies, executions, liens for past due taxes,
assessments (including any monies due under that certain Easement Agreement by
and between Mack Corp., a Tennessee corporation and The Grove at Waterford
Crossing, LLC, a Delaware limited liability company effective August 1, 2009 and
recorded January 25, 2010 in Record Book 3236, Page 822, Sumner County Registry,
amended by that certain Amendment to Easement Agreement dated March 14, 2012,
recorded April 4, 2012 in Record Book 3560, Page 766, Sumner County Registry),
deeds of trust, mortgages, security interests, UCC financing statements, other
liens securing monetary obligations of any kind, that could affect the title to
the Property or constitute a lien thereon that were created by, under or through
Owner except: _______________________

 

6.          That the premises referred to above are at present in use as an
apartment complex and that only the following parties actually possess or have a
right to possess the premises: tenants in possession pursuant to written leases.

 

9.          That there do not exist any defects, liens encumbrances, adverse
claims or other matters created, first appearing in the public records or
attaching subsequent to the effective date of the above referenced
_________________ Commitment but prior to __________________________

 

10.         That the Owner's United States Taxpayer Identification Number is and
its United States address is _________________.

 

11.         That the Owner is not a "foreign person" as the term is defined in
Section 1445 of the Internal Revenue Code.

 

12.         That Owner hereby indemnifies and agrees to save harmless
______Company against any loss or expenses, including attorney fees, sustained
because any statement herein is directly or indirectly is proven to be a
misrepresentation.

 

[remainder of page left intentionally blank; signature page attached]

 

 

 

 

DATED this __________day of _____________________, 2014.

 

OWNER: 

        a liability company           By:       By:     (signature)  

 

[ADD NOTARY]

 

 

 

 

EXHIBIT H

 

PURCHASER'S CLOSING

CERTIFICATE

 

PURCHASER'S CERTIFICATE REGARDING REPRESENTATIONS AND WARRANTIES

 

THIS CERTIFICATE is executed this day of , 20_, pursuant to the Purchase and
Sale Agreement dated , 20_, as the same may be amended from time to time (the
"Agreement") by and between ("Seller") and ("Purchaser").

 

WHEREAS, Seller has this day conveyed to the Purchaser certain real property
located in Huntsville, Alabama, and more particularly described in the Agreement
(the "Property").

 

WHEREAS, in connection with the conveyance of its interest in the Property,
Purchaser has, in the Agreement, made certain representations and warranties
regarding the Property (the "Representations and Warranties").

 

NOW, THEREFORE, Purchaser does by this Certificate affirm and ratify the
Representations and Warranties and declare them to be true and correct in all
material respects as of the date of this Certificate.

 

In no event shall Seller seek or obtain any recovery or judgment against any of
Purchaser's members, partners, or shareholders, as the case may be (or their
constituent members, partners, or shareholders, as the case may be) or any
director, officer, employee or shareholder of any of the foregoing

 

IN WITNESS WHEREOF, Purchaser has executed and delivered this Assignment as of
the date first written above.

 

  PURCHASER:         By:     Name:     Title:  

 

 

 

 

EXHIBIT I

 

LIST OF ENVIRONMENTAL REPORTS

 

1. Phase I Environmental Site Assessment prepared by Real Estate Advisory,
L.L.C. for "Grove Apartment Homes" dated March 6, 2012.

 

 

 

 

EXHIBIT J

 

PERSONAL PROPERTY AND EQUIPMENT LIST

 



 

 

 

[tex10-199b_pg1.jpg] 



 

 

 

[tex10-199b_pg2.jpg] 

 

 

 

[tex10-199b_pg3.jpg]

 



 

 

 

[tex10-199b_pg4.jpg]  

 

